[Cite as State v. Wright, 2022-Ohio-1786.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                         MIAMI COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 2021-CA-17
                                                    :
 v.                                                 :   Trial Court Case No. 2020-CR-87
                                                    :
 KEVIN C. WRIGHT                                    :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                                Rendered on the 27th day of May, 2022.

                                               ...........

ANTHONY E. KENDELL, Atty. Reg. No. 0067242, Prosecuting Attorney, Miami County
Prosecutor’s Office, Safety Building, 201 West Main Street, 2nd Floor, Troy, Ohio 45373
      Attorney for Plaintiff-Appellee

STEPHEN E. PALMER, Atty. Reg. No. 0065265, 511 South High Street, Columbus, Ohio
43215
      Attorney for Defendant-Appellant

                                             .............

DONOVAN, J.
                                                                                             -2-




         {¶ 1} Kevin C. Wright appeals from his conviction, following a jury trial, on three

counts of rape, in violation of R.C. 2907.02(A)(1)(b) (child under 13), felonies of the first

degree. The court sentenced Wright to a mandatory term of 10 years to life on each

count, to be served consecutively, for an aggregate term of 30 years to life. The court

also designated Wright a Tier III Sex Offender. We will affirm the judgment of the trial

court.

         {¶ 2} Wright was indicted on February 7, 2020, on three counts of rape involving

the same victim, K.W., who is a relative of Wright. Each count was alleged to have

occurred during a separate period of time or on a specified date: the first count alleged

that Wright engaged in sexual conduct with K.W. between August 1, 2017, and June 1,

2018; the second count alleged sexual conduct between August 1, 2018, and June 1,

2019; and the third count alleged sexual conduct on December 8, 2019.              Wright pled

not guilty. The trial began on April 26, 2021.

         {¶ 3} Sergeant Timothy Cline of the Covington Police Department testified that he

supervises patrol officers and the school resource officer. Cline stated that on December

10, 2019, he was working as a school resource officer himself when the high school

principal called his cell phone directly. Cline testified, without objection, that the principal

had stated that a junior high student was reporting that she had been sexually abused by

Wright, and the principal asked Cline to respond to the school. Cline headed to the

school and sent the Chief of Police a text message about the allegations, because Wright

had previously worked at the Covington Police Department, and Cline “felt that it could
                                                                                             -3-

be a conflict of interest” for that department to investigate. Cline testified that the chief of

police contacted the Sheriff to request that the Sheriff’s Office take over the investigation,

and the Sheriff agreed to do so.

       {¶ 4} Cline responded to the school and spoke with Josh Meyer, the junior high

principal, and one of K.W.’s teachers, Kayla McEldowney. While at the school, Cline

received a call about an “unruly juvenile” in the parking lot who was “not listening and

screaming and yelling at her mother.” Cline stated that he observed K.W. and her mother

(“Mother”) standing beside Mother’s vehicle; Mother appeared to be angry, and K.W. was

crying. Cline stated that he offered to transport K.W. to the Sheriff’s Office; he got in his

patrol vehicle and had K.W. sit in the passenger seat. Cline drove K.W. to the Safety

Building; she “was crying and pretty quiet.”        At the Safety Building, Cline met with

Carmen Barhorst from “victim witness” and Detective Cooper from the Sheriff’s Office.

       {¶ 5} On cross-examination, Cline stated that he was familiar with K.W. from being

the School Resource Officer from the 2015-16 school year to the middle of the 2019-20

school year. Cline stated that K.W. had once claimed to have been a victim of bullying

(along with some of her classmates), and in response, he and the junior high guidance

counselor did some presentations about bullying as part of the DARE program. Cline

stated that Wright had worked with him in resolving the situation and had supported K.W.

Cline testified that text messages subsequently revealed that K.W. had been the

aggressor in the bullying situation and that she had not been truthful with him during his

investigation. Cline stated that he had had more than one interaction with K.W. at school

regarding disciplinary issues. He stated that K.W. knew that he investigated crimes as
                                                                                      -4-

part of his duties. He also stated that Mother had called dispatch to request assistance

transporting K.W. to the Sheriff’s Office.   On redirect examination, Cline stated that

bullying in junior high is common among girls, and that he did not conduct the bullying

programs just because of K.W.

      {¶ 6} K.W. testified that she was 13-years-old at the time of trial and in eighth

grade. K.W. stated that she was involved in track, volleyball, and basketball, and that

her grades were all As. K.W. testified that, on December 10, 2019, she met Detective

Cooper at the Sheriff’s Office. She stated that at the time, she lived on North Miami

Street in West Milton with Mother, Wright, and her three younger siblings, brother T.W.,

sister A.W., and brother C.W. K.W. stated that she had been babysitting for her siblings

since she was 10 years old.

      {¶ 7} K.W. stated that two days before she met Det. Cooper, she was called to the

office to talk to the principal and Ms. McEldowney, her math teacher, during the second-

to-last period of the day. She stated that she was surprised that they wanted to talk to

her about what was going on at her home. K.W. stated that she “didn’t go into detail”

with McEldowney, but had told her “that things were going on.” She stated that the last

time “something had happened” to her at home was on Sunday, December 8, 2019, and

that Wright was the perpetrator. K.W. stated that, on that day, she had fed her siblings

during the afternoon; then her siblings all went upstairs, and she went downstairs to her

room to clean. While she was cleaning her room, Wright came in, asked what she was

doing, and then asked if she “wanted to do it tonight.” K.W. said she understood what

this meant because it had “happened before,” but the conversation made her “scared and
                                                                                          -5-

nervous” because she “knew it was going to happen.” According to K.W., she first said

“I don’t know” and then “kept saying no,” but Wright said “I’ll see you tonight” to K.W.

when Mother came in the room.

       {¶ 8} K.W. stated that, at that time, Mother had worked at Premier Health as a

patient care technician from 7:00 a.m. to 7:00 p.m. or 9:00 a.m. to 7:00 p.m. K.W. stated

that Wright had been a West Milton police officer at the time, working 7:00 p.m. to 7:00

a.m. She testified that, on December 8, 2019, the family had lived in the home in West

Milton for about a year. K.W. stated that her little sister, A.W., had initially slept in the

bedroom with K.W. when they had moved in but moved upstairs about two months later;

K.W. stated that A.W. had a bed in the playroom. With respect to her other siblings, K.W.

testified that C.W. had been two years old at the time and that he slept in Mother and

Wright’s room, and T.W. had his own room upstairs.

       {¶ 9} K.W. stated that on December 8, 2019, she went to bed around 9:30 p.m.,

and Wright got into her bed in the middle of the night; he put his phone beside her and

showed her a video “of what he wanted to do,” reflecting two people having sex. K.W.

identified photos of her bedroom, including a laundry basket. She stated that she had

been wearing a red Student Council T-shirt, pink shorts and orange underwear, and

Wright had been wearing gray sweat pants and no shirt. K.W. testified that she was lying

on her back, and Wright was on top of her, and her clothes were still on, but then Wright’s

pants “came off.” She stated that Wright was naked and his whole body was top of her.

K.W. stated that Wright “was like moving back and forth on top of me”; after five minutes

Wright took her underwear off and “put his private part in [her] private part.” According
                                                                                           -6-

to K.W., she “told him it hurt and he got off” of her, but he was “mad.” K.W. stated that

she said, “I’m done with it cause like it hurt,” but Wright said “we’ll see what happens

tomorrow.”    K.W. identified her red shirt, pink shorts, and orange underwear, and

Wright’s sweatpants.

       {¶ 10} According to K.W., after Wright left her room, she felt “[s]ick to [her]

stomach” because “it hurt, so I didn’t feel good that night.” She went to school the next

day and talked to her friend Mercedes at the end of basketball practice. K.W. asked

Mercedes, in the form a question so as to not make it about herself, what is it when

someone “does something to a girl that [she] doesn’t want to happen to her,” and then

Mercedes “got concerned” about K.W. K.W. “didn’t want it to happen anymore.” She

stated that the incident on December 8, 2019, was not an isolated one, and that Wright’s

abuse of her began when she was in the fifth grade. K.W. said that she did not disclose

the abuse earlier because she was scared and Wright was “part of the law”; K.W. believed

that if she disclosed the abuse, she would get into trouble, and “[n]othing would be fixed,

it would just go back.”

       {¶ 11} K.W. stated that she spoke to McEldowney for a brief time at school before

Mother arrived. Her other siblings were in the car, and Mother brought C.W. into the

building with her, so although K.W. was trying to talk to Mother about what was

happening, Mother yelled and was arguing with her and K.W. “could tell she was upset

and mad.” K.W. stated that, after she got into the car, Mother told her that she was

scaring her siblings and told her to get out of the car. Mother called an officer to transport

K.W. According to K.W., Mother did not believe that the abuse had occurred, and K.W.
                                                                                              -7-

told her that it had.

         {¶ 12} K.W. stated that after she was interviewed by Det. Cooper, she was taken

to the hospital to be examined, where she felt “scared and pressured.” She went home

from the hospital with her maternal grandparents, J.B. and G.B., who lived in Troy. The

following day, K.W. met with Cooper, and she identified in photos the clothing that she

had been wearing on December 8, 2019. K.W. testified that she had lived with her

grandparents for a year after her disclosure, but her grandparents had since moved to

Tennessee, and she lived at the home of her “best friend from fifth grade” at the time of

trial.

         {¶ 13} K.W. testified that she did not have any specific memories of Wright’s

abuse because “it happened so many times.” She stated that Wright first touched her in

a sexual way when she was ten years old, when he “was just touching under a blanket

over my clothes.” She stated that Wright had touched her vaginal area over her clothes,

and that it happened in the living room when the family lived on North Pearl Street in

Covington. In regard to what “kicked [the abuse] off,” K.W. associated the beginning of

the abuse with “the talk” about “body changes,” which happened in school in the fifth

grade; within a few days of a packet being sent home about the program, Wright started

asking K.W. whether she had started her period, and she told him that she had not.

         {¶ 14} According to K.W., the abuse progressed, and Wright started touching her

underneath her clothes; she identified this as happening in the living room when she was

still in fifth grade. It then further progressed to his “putting his fingers inside of [her]” “at

the same place” and to oral sex, meaning that her “mouth [was] on his private part and
                                                                                              -8-

his mouth on [hers].” Wright and Mother were both working third shift at the time, but

they worked on “opposite” days, so one was off when the other one worked. Wright first

placed his penis in K.W.’s mouth at the “end of fifth grade in the summer”; as K.W.

described the incident, Wright wanted her to put his penis in her mouth, so she was lying

beside him doing that “for like five minutes,” and “then it switched” and Wright put his

mouth on K.W.’s “private area.” Although K.W. stated that incidents of abuse sometimes

ran together or got “mixed up” in her mind, she remembered the first incident of oral sex

because it “happened to both of us, so it was me on him and him on me.”

       {¶ 15} K.W. testified that the abuse occurred every weekend that Wright was home

from work. She stated that, in sixth grade, during the 2018-2019 school year, there was

another incident that she more specifically recalled; “[t]his time it was still oral but just

something else happened differently and it was in his room.”            She testified that this

incident was different because Wright “came,” a term she learned from him. As K.W.

described it, it started similar to the other incident of oral sex about which she had testified,

but Wright first wanted her “to rub his private part so it would get harder,” and then he

made her perform oral sex on him while he was lying on the bed and she was “kind of on

top of him * * * in a horizontal type way.” Then they “switched again,” so that he was on

the top and she was underneath, and he put his mouth on her private area. “While he

was on me he was touching himself,” and then “he flipped [her] over * * * really fast,” such

that she was on her stomach, “and he finished on my back.” K.W. testified that Wright

ejaculated on her back, then grabbed a towel from the bathroom and wiped off her back.

       {¶ 16} K.W. further testified that Wright first showed her pornography “in the
                                                                                              -9-

Covington house” on the television in the living room. She stated that she had also

watched pornography on her own “[a]fter it was brought to [her]” when she lived in West

Milton. She stated that she got into trouble with Mother and Wright for doing so, but she

did not tell Mother that she had watched pornography before with Wright because “he

was right there * * * and she wasn’t going to believe me.”

       {¶ 17} K.W. stated that Wright gave her a vibrator when she was 11 years old and

lived on North Pearl Street, that he used it, and that he told K.W. to keep it hidden from

her mom. She stated that she kept it in a box under her bed and that Wright was mad

when she returned it to him and “took it very aggressively.”

       {¶ 18} K.W. acknowledged that she kept a diary and that she did not mention

Wright in her writings; she recorded her goals in her diary. On page 17 she had written

the following in bold letters: “tell the truth.” With respect to the bullying incident at school,

K.W. stated that she had deleted inculpatory text messages that she sent to another girl,

and that her parents had learned of the messages from the other girl’s phone. As a

consequence, K.W.’s phone was taken away.

       {¶ 19} K.W. testified that she had confided to her maternal grandmother that

Wright was mean to her and T.W. and had told the grandmother that she (K.W.) wanted

to live with her. She stated that her friend Mercedes was the first person she told about

the sexual abuse, and then she told McEldowney. K.W. stated that Wright had had sex

with her on November 30, 2019, and that she remembered the date because she had a

basketball game that day. Besides November 30, 2019, and December 8, 2019, K.W.

did not know specific dates and times that the abuse had occurred.
                                                                                        -10-

       {¶ 20} On redirect examination, K.W. testified that on December 11, 2019, Mother

told her that she (K.W.) “would lose a lot of things” if she told anyone about the abuse

and encouraged her to change what she had said “in the beginning.” According to K.W.,

Mother “talked about how thing[s] would be taken away and it wouldn’t be a nice family

anymore,” told her that Wright would lose his job, and threatened to not buy her anything

anymore. Although Mother had tried to insist on being present for the interviews, Mother

was not allowed to attend. K.W. stated that she had been in counseling for five months

after she disclosed the abuse. She stated that she had not tried to fight Wright off in the

course of the incidents because “he had more strength” over her and she believed she

would “get hurt even worse” than just letting him do it to her.

       {¶ 21} K.W.’s friend Mercedes was 14 years old at the time of trial. Mercedes

testified that she and K.W. were “good friends” and played basketball together in seventh

grade during the 2019-2020 school year. According to Mercedes, in December 2019,

she went to the principal of their school to report a conversation that she had had with

K.W. in which K.W. asked Mercedes “what is it called if someone’s dad is doing stuff to

them that she doesn’t want them to do.” Mercedes responded that it was called “rape or

something like that” and inquired why K.W was asking. K.W. claimed she was “asking

for a friend,” but Mercedes responded “don’t lie to me,” and K.W. then told her that Wright

“was doing things to her.” K.W. was crying, and Mercedes told her that they needed to

tell someone. Mercedes stated that K.W. did not want to get in trouble or get anyone

mad at her. Mercedes later told her mom and, when she went to school the next day,

she told “Mr. Long” what K.W. had said. Mercedes did not tell K.W. that she had told
                                                                                        -11-

anyone. The next day, Mercedes observed K.W. and Mother in the school office; K.W.

“looked upset” and her mom looked “mad.” She also testified that when she went to the

school office, unnamed school personnel told her that K.W. had been abused by Wright.

       {¶ 22} On cross-examination, Mercedes testified that she gave a statement under

oath to Det. Cooper about her conversation with K.W. When asked if she and K.W. were

close friends at the time, she responded, “We were good friends.” Mercedes

acknowledged, however, that she had told Det. Cooper that she and K.W. were not very

close. Mercedes testified that she had never been to K.W.’s home and that she and

K.W. did not talk on the phone, although they communicated on Snapchat. Mercedes

testified that she had attended school with K.W. for about a year at the time of the

conversation in question, and she told Det. Cooper that K.W. had never confided in her

before. Mercedes testified that she told Cooper that K.W. did not describe anything

sexual in nature between her and Wright in the course of their conversation, but that she

understood K.W. to be describing sexual abuse.        According to Mercedes, K.W. had

admitted that she was not asking her question for a friend in the course of their

conversation.

       {¶ 23} Kayla McEldowney, a seventh and eighth grade math teacher, stated that

on December 10, 2019, she was called to the office by the principal, Josh Meyer; K.W.

was also brought to the office and asked about the statement she made to Mercedes.

K.W. started crying. McEldowney testified that the principal “decided to step out,” and

then McEldowney talked with K.W. one-on-one. According to McEldowney, K.W. stated

that her parents were “going to kill” her, that she was going to be in “so much trouble for
                                                                                           -12-

saying this,” and expressed fear that no one would believe her. McEldowney tried to

console K.W., and K.W. said that “she just want[ed] to protect her younger siblings.”

K.W. told McEldowney that she and Wright had been having “issues” at home, which

happened when her mom was at work and it was either just K.W. and Wright at home or

only her siblings were at home with them, but K.W. “never came out and said anything”

specific about what was happening to McEldowney.

       {¶ 24} Continuing to describe her encounter with K.W., McEldowney testified that

she asked when this first started, and K.W. indicated it had been happening for a couple

of years. K.W. described to McEldowney that, the first time it happened, she and Wright

were home alone “with a blanket on them.” Defense counsel objected to McEldowney’s

giving this account on the basis of hearsay, and the trial court overruled the objection. 1

McEldowney then recounted that K.W. had been “very hesitant” and felt “awkward”

discussing what had happened, but K.W. said that Wright had “touch[ed] her

inappropriately under the blanket”; K.W. said that this had happened multiple times but

she did not say more.      As a mandatory reporter, McEldowney had to report these

statements, so she called the principal back into the room, and the principal called

Children’s Services and School Resource Officer Cline.

       {¶ 25} G.B., K.W.’s maternal grandfather and a registered nurse, testified at trial

that he lived in Tennessee with his wife, J.B. On December 11, 2019, G.B. received a

call from Wright in which Wright “seemed a little bit excited” and asked about the

whereabouts of J.B. G.B testified that Wright said G.B. needed to “get ahold” of J.B. “tell


1
 The trial court referenced Evid. R. 801(B)(1)(b) in ruling on the objection, but that section
does not exist; we assume that the court was referring to Evid.R. 801(D)(1)(b).
                                                                                         -13-

her to stop talking and to get an attorney.” According to G.B., at the time, J.B. was with

K.W. at the courthouse. G.B. “was pretty upset” with Wright at that time and angrily told

Wright that he (Wright) needed to get an attorney. G.B. stated that he had known Wright

for six years and this occasion was the only time Wright had ever called him.

       {¶ 26} Lieutenant Jason Moore of the Miami County Sheriff’s Office testified that

on December 10, 2019, he received a call from Detective Cooper and proceeded to the

Sheriff’s Office with Detective Jessup to assist Cooper. He stated that Cooper briefed

him on K.W.’s allegations and what he had been told up to that point. After speaking

further with Cooper, Moore obtained a search warrant around 8:00 p.m. for K.W.’s

residence “in an effort to locate specific items of clothing or potential evidence” that may

have been present there. While he was at the Sheriff’s Office, Moore was able to monitor

a portion of Cooper’s interview with K.W.

       {¶ 27} Moore testified that he and Detective Jessup responded to the North Miami

Street address and that Mother showed them through the home; K.W.’s bedroom was on

the first floor, and he identified photos that he took of the room that day. Moore testified,

without objection, that the search was conducted on December 10, two days after the

alleged December 8th incident, and that he had been looking for the clothing K.W.

described wearing that day (pink shorts, underwear, and some sort of a red shirt); he was

also looking for “bedding material” because the reported offense had occurred on K.W.’s

bed.

       {¶ 28} Moore testified that he removed a laundry tote from the closet and removed

clothing “piece by piece” from the top, looking for the clothing described by K.W. He
                                                                                       -14-

stated that he wore rubber gloves to protect the integrity of the clothing. Moore found

pink shorts, “which was about two days’ worth of clothes down into the clothes basket.”

He also found a couple of red shirts and two or three pairs of underwear in the same part

of the basket. Moore described how he packaged the items and turned them in to the

Sheriff’s Office.

       {¶ 29} He stated that K.W.’s bedroom is “quite a distance” from Mother and

Wright’s room. Moore stated that he also collected an iPad that Mother told him had

been K.W.’s before it was taken from her for disciplinary purposes. He also looked for

gray sweatpants, which K.W. had said Wright was wearing on December 8; he retrieved

two pairs of gray sweatpants from Wright’s dresser that were consistent with K.W.’s

description of what he wore on the night of the incident. He stated that he also seized

K.W.’s bedding.

       {¶ 30} Moore testified that he conducted a follow-up interview with K.W. several

weeks later. Prior to the interview, he had watched parts of K.W.’s earlier interview with

Det. Cooper, but Moore had also relied on what Cooper told him. Moore spoke with K.W.

for an hour and 20 or 25 minutes. Moore viewed K.W.’s statements in the second

interview as consistent with the first interview; K.W. also provided some new information,

which Moore did “not necessarily” find unusual.

       {¶ 31} On cross-examination, Moore stated that Wright was not present when the

search warrant was executed, and Mother left the house with the children during the

search, which lasted about an hour.

       {¶ 32} Mary Barger, a forensic scientist in the serology and DNA section of the
                                                                                         -15-

Miami Valley Regional Crime Laboratory, stated that she had analyzed several items in

this case, including K.W.’s “sexual assault evidence collection kit,” her clothing and

bedding, and two pairs of sweat pants. Barger identified her report, and she thoroughly

detailed the DNA analysis process she employed in testing the items.

       {¶ 33} Barger stated that she found a mixed DNA profile on K.W.’s orange

underwear, meaning “a mixture of two individuals” from which neither K.W. nor Wright

could be excluded; “[t]hat means, as I’m looking at the profile as a whole, I can see both

of their unique specific DNA types present and it is mixed together in this sample.” She

further explained:

              That means that I can see DNA from two separate individuals that is

       mixed together on the pair of underwear and of that I can see the specific

       DNA types that can match back to [K.W.] and then the specific DNA types

       that match back to [Wright]. Together once they’re combined it creates a

       mixed profile, so I can only tell you that he cannot be excluded, which means

       that I am seeing their DNA types together. If I was not seeing DNA present

       at all from [Wright], the report would read that [Wright] was excluded as

       being a possible contributor to that mixed profile.

       {¶ 34} Barger further testified, regarding mixed DNA, that “anytime we are either

matching it to somebody or are stating they cannot be excluded, we must put a scientific

weight to that.” She stated that, to calculate the statistic, she used a statistical program

created and approved by the FBI. Using this tool, at the most conservative estimate, she

concluded that in “roughly one in every 5.9 million individuals [she] might expect to find
                                                                                          -16-

another individual that may contribute to this profile,” which reflected “the rarity of how

common you would expect to find the combination of their two DNA profiles.”

       {¶ 35} Barger stated that she tested 16 locations on K.W.’s orange underwear, and

12 of them reflected Wright’s DNA. When asked if she could tell where the DNA came

from, Barger stated that K.W.’s items “were all negative for the presence of semen” but

that multiple bodily fluids, such as sweat, saliva, semen, and urine, “all leave a

fluorescence behind on fabrics.” There “was no fluorescence indicated at all” on K.W.’s

clothing. According to Barger, in her experience with testing items like this, the DNA

presence indicated that it came from skin contact.

       {¶ 36} Barger also testified that she swabbed the “top portion of the waistband” of

K.W.’s underwear on the inside and outside; with respect to this sample, she explained

that she would expect to find a significant amount of K.W.’s own DNA, because “when

you’re wearing your own clothing you’re constantly moving; you’re sloughing off your own

skin cells on the clothing that you’re wearing,” but picking up the DNA of another individual

in that location would be “fairly rare” without “a heavy amount of contact.” According to

Barger, she found more of Wright’s DNA than she expected to find on K.W. underwear

waistband. She explained:

              Each individual is going to shed skin cells at varying amounts.

       Depending on how vigorous the rubbing was and how many skin cells they

       standardly would sluff off would dictate how much they would leave behind.

       In this instance it is enough that we detected a second individual in addition

       to [K.W.], so I would state that there was probably a fair amount of rubbing.
                                                                                         -17-

       The more vigorous contact and the more rubbing that you were to have, you

       would pick up more DNA from that. The more minimal contact that you

       have and the less skin cells that are sluffed off, the less likely you are to

       pick another presence of a person’s DNA.

Barger stated that she expressed her opinions to a reasonable degree of scientific

certainty.

       {¶ 37} On cross-examination, Barger explained that fluorescence helps to

visualize where there are stains that might reflect the presence of DNA, but that

fluorescence does not indicate what substance is present. She also acknowledged that

blood, saliva, and semen contain more DNA than touch DNA. She further testified that

blood, saliva, and semen had been “ruled * * * out from all the items” she tested.

       {¶ 38} Barger stated that the lab’s policy was not to test large items, such as

bedding, for touch DNA and that no DNA had been detected on the sweatpants she

tested. Barger explained that “touch DNA” results from having “exposed skin; you’re

touching an area; you are literally creating some sort of friction to leave your skin cells

behind by touching it.” She further testified that, while touch DNA can theoretically spread

from one object touching another, “you would have to have a very, very large amount of

DNA left on the original item for another individual to touch that item and pick up that

person’s DNA and have it detected on another item.” Barger testified about the number

of males, by race, who would potentially match this profile, and stated that, with “male

specific testing alone,” a match was more likely in non-Caucasian races than Caucasian.

She also acknowledged that her report contained a statement that other males in Wright’s
                                                                                         -18-

family should be tested to exclude possible contribution from another male in the family,

but she described this as a “standard statement that goes in every single DNA report”

because close male relatives “are going to have the same male specific type.” Barger

stated that she did not receive any other standards from male relatives of Wright. Barger

testified that, with a mixed profile DNA, not excluding Wright as a possible contributor was

“as close as you can get with any mixed profile * * * because it’s not a single source,

meaning one individual matching to the exclusion of all others.”

       {¶ 39} With respect to not finding DNA on the sweatpants that were taken from a

dresser drawer, Barger testified that, if they had been laundered, she would not expect to

find DNA at all, and that the amount of touch DNA on the orange underwear would have

resulted from “more vigorous contact.”

       {¶ 40} Dr. Brenda Joyce Miceli, a pediatric psychologist at Dayton Children’s

Hospital, testified that she primarily works at Care House, a partnership between Dayton

Children’s Hospital, the Montgomery County Sheriff’s Office, the Dayton Police

Department, Montgomery County Children’s Services, and the Montgomery County

Prosecutor’s Office, which provides “a multidisciplinary approach to child abuse.”

Miceli stated that Care House is a place where children can come for interviews and then

can be connected with medical and mental health services.

       {¶ 41} Miceli defined child sexual abuse as “any contact involving sexual parts

between a child and an adult or an older child. It can also involve non-touching, so taking

of photographs or exposure of pornography also falls into our definition of child sexual

abuse.” Miceli stated that her purpose in testifying was to educate the jury about child
                                                                                           -19-

sexual abuse in general; she never met or treated K.W. Miceli testified that secrecy and

helplessness are two important factors involved with child sexual abuse: the secrecy of

the abuse “places a lot of emotional stress on the child trying to figure out how to manage

that,” and the helplessness comes from the abuser generally having more authority and

more control in the relationship, which places the child in a position of not knowing what

to do or how to handle the situation.

       {¶ 42} Miceli described the typical disclosure process for sexually abused children

as follows:

              Disclosure generally is not something that happens all in one big step

       for a child. Most children do not disclose immediately. It’s engaged in

       what we call delayed disclosure, so disclosure generally does not happen

       immediately but there is a period of time before children tell. The research

       is very clear on that. There’s very little contradiction in that particular area.

       The studies talk about when you look at adults who have experienced

       sexual abuse that many of them, if you ask them if they’ve had something

       happen when they were a child, they will say that it took them an average

       of about 18 years before they disclosed and many of them, in most of the

       studies, 20 to 30 percent of them had never told anybody until they were

       asked in that study. When we look at Children Services records, those

       records generally indicate that there is a delay of about two years between

       the time the abuse began and the time it was disclosed.

       {¶ 43} Miceli stated that adolescents or older tweens often disclose to a peer first
                                                                                           -20-

before they tell a trusted adult. She testified that when children begin to disclose sexual

abuse, they often will make a vague statement about something that happened without

much detail. According to Miceli, children often fear that they are going to be in trouble

or that they have done something wrong before disclosure; “when they realize that’s not

the case they may feel more comfortable talking about abuse.” She also testified that

children are “less likely to disclose the more embarrassing parts of sexual abuse” initially,

such as oral or anal sex.

       {¶ 44} Miceli also testified that many kids think that if they didn’t disclose after the

first event, the other events were their fault because they didn’t make it known to other

people; this can cause feelings of guilt and responsibility, so “we spend a fair amount of

time in counseling addressing that.” She also testified that “memory is very complicated”

and does not work like a video camera where details can easily be replayed or recalled.

When something has happened multiple times, the ability to store, recall, and recount the

details “gets very complicated.” Sometimes what the victim can recall is when the abuse

“becomes more intrusive” or when something happened in a different place or outside of

the usual pattern. She stated that one method of coping with such events can be “just

to put it in a box in [the] brain and close it off.”

       {¶ 45} Miceli testified that sexually abused children can exhibit internalizing

behaviors such as anxiety, depression, self-harm and sleep disturbance, and/or

externalizing behaviors such as anger outbursts, temper tantrums, or aggression. She

also stated that they may also exhibit sexualized behaviors such as masturbation or

seeking out sexual material or information, including pornography. Miceli also stated that
                                                                                        -21-

pornography is frequently used as part of “grooming,” which is “the process by which an

abuser kind of lowers a child’s inhibitions and prepares them for abuse.” She stated that

grooming typically starts with something “mild,” such as walking in on a kid in the

bathroom or overly long hugs, and it can include showing inappropriate material on

television or a computer, which might gradually increase in intensity over time.

According to Miceli, grooming works because it increases the chance that a child doesn’t

know when inappropriate behavior has actually happened and helps to identify a child

who will or will not immediately tell a trusted adult what has happened.

       {¶ 46} On cross-examination, Miceli acknowledged that she did not review any

records in the case and that she was not called to render a medical opinion. She also

acknowledged that she had studied some false reports of sex abuse, which could happen

for a variety of reasons, including to cover up promiscuity or bad behavior or for revenge.

       {¶ 47} Detective Sergeant Todd Cooper of the Miami County Sheriff’s Office

testified that Lieutenant Moore assigned him to be the lead investigator in this case on

December 10, 2019. Cooper was initially contacted by Officer Cline of the Covington

Police Department, and he had a victim witness advocate attend his interview with K.W.

The interview began around 4:00 p.m. and lasted “quite a while.” With respect to the

interview, Cooper stated that K.W.’s testimony at trial had been consistent with what she

had said during their interview, but his interviewed had focused on the most recent event

reported, which had occurred on December 8; more specific information related to the

other counts came out during a subsequent interview with Lieutenant Moore. K.W. had

described to Cooper the clothing she had been wearing on December 8 as a red shirt,
                                                                                          -22-

pink shorts, and underwear, but the underwear she could only narrow down to a couple

of pairs.

       {¶ 48} As to the events of December 8, Cooper testified that in their first interview,

K.W. had stated that Wright had not ejaculated, which was consistent with her trial

testimony; she had recounted to Cooper that Wright had been “rubbing on her and then

removing her underwear but never mentioned ejaculation.”

       {¶ 49} According to Cooper, after the initial interview, K.W. was transported to

Children’s Hospital, at which time he (Cooper) spoke with Lieutenant Moore, who was

already executing a search warrant. Cooper, who was also an evidence technician,

described the process of checking in the items Moore had retrieved from K.W.’s home.

He identified a picture depicting the clothing collected by Moore; the picture had been

presented to K.W., who had circled the clothing that she had been wearing on December

8 at the second interview.

       {¶ 50} Cooper stated that K.W. was “a little bit more stressed” and “upset” at the

second interview than she had been at the initial interview. The second interview with

K.W. lasted 45 minutes to an hour, and Cooper also interviewed Mother for 20 minutes.

He testified that Mother had “seemed angry” and “in disbelief,” but not hostile.

       {¶ 51} Cooper testified that he applied for a search warrant for Wright’s cell phone

and a DNA standard, and he served the warrant on Wright on December 12, 2019; a DNA

standard from Wright and his cell phone were obtained, and the cell phone was

“forensically downloaded.” Cooper did not find any of the pornography that was alleged

to have been shown to K.W. on Wright’s phone. However, “thousands of items” had
                                                                                         -23-

been deleted off the phone, including more than one hundred videos, but it could not be

determined when these items had been deleted.           Cooper noted that they had not

obtained Wright’s phone for two days after K.W.’s allegations were made.

       {¶ 52} Cooper interviewed Wright on the day of his second interview with K.W.

He testified that he had picked Wright up at work for the interview, brought him to the

Sheriff’s Office, and advised him of his rights. Cooper stated that Wright had been

“unsure” of the purpose of the interview, but when he was confronted by Cooper with

K.W.’s allegations, Wright immediately denied that any of it had occurred. According to

Cooper, Wright said that K.W. had “a problem with telling the truth,” that she was “making

this up,” and that he had had disciplinary issues with her. Cooper testified that he had

interviewed several of K.W.’s teachers, spoke with school officials and her soccer

coaches, and obtained school records in the course of his investigation, and he was told

that “there was no noted discipline in her file.”

       {¶ 53} Dr. Kelly Liker, the Chief of the Division of Child Advocacy and a child abuse

pediatrician at Dayton Children’s Hospital, testified that she had not met K.W. but had

reviewed her medical records; the records from the December 10, 2019, emergency room

visit included records from the emergency room physician, the social worker, and the

forensic nurse, as well as their documentation and photographs of the exam. Liker

testified that the attending physician had concluded that the vaginal exam was normal,

and she (Liker) agreed with that assessment. She explained that, during the course of

such an exam, the medical professionals are looking for “any signs of injury or infection”

or “anything that could be related to the history that’s been provided.” According to Liker,
                                                                                             -24-

a finding that an exam is “normal” does not support or refute a history of sexual abuse,

and the majority of children who have been sexually abuse have normal exams. Liker

also testified about the physical structure of the hymen, a rim of tissue that is around the

opening to the vagina, and what that tissue is like before and after puberty: “pretty

resilient” in nature that “typically is designed to expand,” and that if it is injured, it “heals

fairly quickly,” sometimes with scarring but often without scarring.

       {¶ 54} Liker identified her report from reviewing K.W.’s records (State’s Exhibit 10)

and stated that K.W.’s records reflect that she was diagnosed with suspected child sexual

abuse from her personal history and constipation.

       {¶ 55} At the conclusion of the State’s evidence, defense counsel moved for an

acquittal, which the trial court overruled.

       {¶ 56} Mother testified that she was married to K.W.’s father from 2007 to 2009;

K.W. and T.W. were born of that marriage, but when the marriage ended, their father did

not maintain contact with the children. Mother met Wright in 2011, and they married in

2012. Two children, A.W. and C.W., were born of this marriage.

       {¶ 57} Mother testified that, when the family lived in Covington, she worked at the

Upper Valley Medical Center as a patient care technician from 7 p.m.to 7 a.m., and Wright

worked as a Covington police officer also working the night shift; Mother stated that she

worked three days and then Wright worked three days, such that they alternated

schedules. She stated that K.W. was in the fifth grade at the time, and K.W. started her

period at some point during the fifth grade.

       {¶ 58} Mother stated that she was a light sleeper and did not take any sleep aids.
                                                                                          -25-

She stated that she did not “sleep very well at night” listening for her kids and was “kind

of a worrier” and “very anxious.” Mother stated that friends and family members on both

sides of the family were in and out of their home “all the time.”

        {¶ 59} Mother described the sleeping arrangements among the children and the

parents’ bedroom at various houses where they had lived. Mother stated that A.W. had

shared a room with K.W. from 2017 until after Halloween 2019, but then K.W. “just wanted

more privacy” and they moved A.W.’s bed out of K.W.’s room; however, according to

Mother, A.W. still “went everywhere with” K.W. and went to K.W.’s room to sleep in K.W.’s

bed.

        {¶ 60} Mother testified that she heard Wright if he got up in the middle of the night.

She stated that their door was “very loud,” loud enough to wake you up. She stated that

they had two large German Shepherds that “bark at everything” and serve as protection.

Mother stated that the dogs were out in the house during the day, and at night they were

in the basement in a kennel directly under K.W.’s bedroom.

        {¶ 61} Mother stated that there had “always been discipline issues” with K.W. at

home.    For example, Mother testified that around Halloween 2019, she and Wright

discovered that K.W. was singing with a “Smule” application on her tablet after she was

supposed to be in bed, and they took her tablet away from her.

        {¶ 62} Mother learned of K.W.’s allegations against Wright when Det. Cooper

called her. She testified that she told him in the course of her interview that she “didn’t

believe him” because she knew that her daughter “ma[de] up a lot of things for attention

and there was no way it could be true.” Mother stated that she spoke to K.W. the next
                                                                                        -26-

day at Mother’s parents’ home and asked K.W. to tell her what had happened, but K.W.

wouldn’t do so. Mother told K.W. that there would be consequences to her “making up

a lie that could affect her family”; according to Mother, K.W. then admitted that she just

made the allegations up “because she was mad and that she didn’t want to live with”

Mother and Wright. Mother stated that K.W. wanted to live with her grandparents but

was “too scared she would get into trouble and would go to jail.”

       {¶ 63} Mother stated that she, grandmother (J.B.), and K.W. returned to the

Sheriff’s Office; Mother told Det. Cooper that she had spoken to K.W. and “told her that

she needed to come and tell the truth” because “we knew she was lying.” Mother stated

that she had told K.W. that “there would be consequences to her actions,” and she also

wanted I Cooper “to make it clear” to K.W. that there would be consequences. Mother

told Cooper that she did not “want to have to go through this process,” meaning the “trial;

just go down this whole road” if the allegations were not true. Mother also testified that

she told K.W. that, “if it wasn’t true they would not find evidence,” because “medical

professionals don’t lie.”   Mother also stated that she told Det. Cooper that “if there was

evidence,” she (Mother) “would completely support him and support [her] daughter.”

       {¶ 64} Mother testified that, on December 8, 2019, the date of one of the alleged

incidents, she had worked during the day from 7:00 a.m. to 7:00 p.m., while Wright was

home with the three younger children and J.B. took K.W. to a basketball game. She

stated that Wright picked up K.W. after the game, then went shopping with all the kids

and dropped off coffee to Mother at work. After work, Mother talked with Wright and then

went grocery shopping before she went home, arriving home a little after 8:00 p.m.
                                                                                       -27-

      {¶ 65} According to Mother, that night T.W. slept in his room, K.W. and A.W. slept

together, and C.W. slept with her and Wright. Mother stated that between the evening

of December 8 into the morning of December 9, 2019, she did not hear Wright get out of

bed or go down the stairs and did not hear K.W.’s metal bed rattling on the wood floor or

any noises in the house. Mother stated that she took K.W. to school the next day on her

way to work, and everything seemed “normal.”

      {¶ 66} Mother stated that, prior to K.W.’s disclosure, she did not have any

suspicions that K.W. was being abused in her home. She stated that she loved K.W.,

was concerned about her, and would protect her if she needed to be protected. At the

time of trial, Mother had not spoken to K.W. in a year and a half. Mother still lived with

Wright and the other children; she believed that K.W. was living with a friend.

      {¶ 67} On cross-examination, the prosecutor asked Mother if she told Det. Cooper

that A.W. had slept with K.W. on December 8, 2019; Mother responded that Cooper had

not asked her that question. When asked if that would have been important information

to convey to Cooper, Mother responded, “I was protecting my other children.” Mother

acknowledged that she had seen K.W. “a couple of times” during supervised visitation.

Mother denied telling K.W. on December 11, 2019, that she needed to recant or Wright

would lose his job.

      {¶ 68} H.S. testified that she lived in Covington with her husband, B.S. and their

daughter N.S.; she and her husband became friends with Mother and Wright through the

soccer program in their town. According to H.S., K.W. and N.S. became friends in 2015,

N.S. occasionally spent the night at K.W.’s home, she (H.S.) never had any concerns
                                                                                          -28-

about sending her daughter to the home, and she did not have any concerns when K.W.

was in her home that K.W. was being abused.

       {¶ 69} Wright’s stepfather (“Stepfather”) testified that in the year preceding

December 2019, he went to Mother and Wright’s home at least a couple of times a week

and had been in every room of the home. Stepfather testified that he had observed

A.W.’s bed in K.W.’s room “[a]ll the way up until Thanksgiving time frame,” that K.W. never

reported being abused, and that he had had no suspicions of abuse.

       {¶ 70} Dr. Larry Holland, a board-certified obstetrician and gynecologist, also

testified for the defense. Holland acknowledged that he had previously authored reports

for defense counsel’s office and that defense counsel’s office had performed legal

services for him in the past, but he said that these past interactions would not impact his

ability to be fair and objective in reviewing the records in this case. The parties stipulated

that Holland was an expert in gynecology and obstetrics. Holland had reviewed the

records in the case and had prepared a report based on his review (Defense Exhibit J).

Specifically, Holland testified that he had reviewed K.W.’s three video-taped interviews,

and “a PDF on Liker’s interpretation of [the] Dayton Children’s Report.” He stated that

he treated K.W.’s interviews like the personal history he would receive from a patient.

He then testified as follows::

              Q. What important facts did you learn from * * * the interviews[?]

              A. From the interviews, obviously the descriptions were the onset,

       a couple years prior to the initial exam.       From that aspect this event

       happened multiple times.      Both with digital penetration and with penile
                                                                                           -29-

      penetration. If you really listen to her talk, she talks several times about

      pain and discomfort but never mentioned anything as far as any vaginal

      bleeding from that discomfort. * * *

             ***

             Q.    What specific things did you note about how these events

      allegedly occurred that was helpful to you?

             A. Anatomically the way the pelvis is kind of designed in regards to

      penetration, the anterior part of the female anatomy is a barrier that you

      can’t push against, so if there’s penetration, either digitally or with the penis,

      most likely it pushes it posteriorly and when you push posteriorly in that

      regard you expect that there would be not only pain but potentially bleeding

      as well and if it does push it posteriorly in what we could classify as a non-

      estrogenized hymen I would expect there would be a tear associated with

      that or a cleft or something on the hymen to demonstrate that there was

      penetration to cause that pain because the hymen really doesn’t have very

      many nerve fibers in it. If you don’t have nerves you have no feeling, but

      the vagina does and the vagina in a prepubescent girl is very, very thin. * * *

      [S]o if the penis would push against that, I would expect not only discomfort

      and pain but also potentially bleeding.

      {¶ 71} Holland testified about “Tanner Staging” with respect to female

development. He stated that “[w]e can rate females all the way from Tanner I to Tanner

V in regards to development and that all correlates with how the breasts are developing
                                                                                            -30-

and how the pubic hair is developing. It has nothing to do with the hymen or the vagina.”

He stated that in the later Tanner stages, when the vagina “becomes estrogenized,” “it’s

a totally different story, but early on when they’re at an early Tanner Stage that hymen is

very non-flexible” and “more prone to injury because it’s not elastic, non-stretchable.” He

also testified that some patients who have reported sexual abuse have a normal physical

examination. Holland stated that it is best to examine patients within 24 hours of the

abuse, “but up to 72 hours there may be residual signs as far as erythema; blood vessels

that are broken; tears you could see * * * .”

       {¶ 72} Holland testified that he had reviewed Dr. Liker’s report, which concluded

that K.W.’s exam was normal, but had not seen other records from Dayton Children’s. He

further testified to his impressions as follows:

              A. Obviously, in this type of situation, the medical exam is part of

       the evidence. The rest of it is - - this is a legal definition. It’s not a medical

       definition. From that perspective, I don’t think you can use just one part as

       the entire decision making, so you have to look at all the evidence from that

       perspective. From Dr. Liker’s interpretation of a normal exam from when

       these episodes initially occurred, and at that time, in my opinion, the vagina

       would have been very thin and the hymen would have been elastic [sic] and

       non-stretchable. I would expect from that a couple different things. One

       is, obviously the pain that she described, but two is I would also expect

       potential bleeding and almost 80% of the time in a prepubertal girl, someone

       that has not begun their menstrual cycle yet, in an unestrogenized vagina,
                                                                                  -31-

that you would see some kind of residual damage. Now, if it’s a partial tear,

potentially that can heal and we can see that. If it’s a complete cleft or a

trans-section through the hymen into the vagina, those typically will not

repair on their own unless you actually suture them back together and as

far as I know from this case her only exam was the Monday after the last

episode and there was never any surgical intervention in this case.

       ***

       Q. Dr. Holland, in reviewing these documents and these interviews,

do you have an opinion whether there is a tear in the hymen?

       A. I can only go on Dr. Liker’s interpretation of her normal exam.

Her normal exam - - - it all depends, too, on how the exam was done. In

Dr. Liker’s report that I reviewed, it did not say whether it was - - - there’s

three different ways to do it. Supine labia separation is when they’re laying

on their back and you just barely look at the vaginal orifice. Supine traction

is laying the exact same way but now you’re actually pulling on the labia

and trying to separate them.      The other one is a knee to chest prone

position where they’re actually on their hands and knees. This gives you a

better view of the hymen, but remember this exam was done at a time when

her Tanner Stage would have changed.           The interpretation two years

earlier is what is what I kind of feel would have been a tear. Could they

have seen it on this exam? Should they have seen it on this exam? I

would expect them to have seen it if indeed there was a complete tear.
                                                                                         -32-

       {¶ 73} When asked to do so by the prosecutor, Holland read the last sentence from

his report as follows: “To the best of my ability I do not find any compelling evidence that

any vaginal penetration has occurred” to K.W. Based on the personal history provided

by K.W. and the “age of onset” on her abuse, Holland testified that he would have

expected to find an abnormal physical exam. When additional information was provided

to Holland about the methods used to conduct the examination of K.W.’s hymen, he

acknowledged that all three methods had been used to conduct K.W.’s exam, which was

“the best case scenario.”

       {¶ 74} When Holland was asked if he had any formal training in the area of child

sexual abuse, Holland testified that a “general OBGYN is not forensically trained.”

Holland also acknowledged a statement in his report that “the absence of injury to the

hymen should not be used as a reason to negate the possibility of vaginal penetration”;

in other words, he stated that a normal exam is not indicative of abuse, nor does it indicate

that abuse did not happen.     Based on Holland’s testimony, he was not provided with all

three reports from Dayton Children’s Hospital that had been provided to the defense.

However, he reiterated:

       * * * [A] normal exam doesn’t prove or disprove anything. The most critical

       timing is related to when the event occurred and in the female what the

       estrogen status was. That to me is the most important thing because if

       someone has an unestrogenized vagina and they have penetration, the

       likelihood of injury is pretty high. It’s different in someone that has an

       estrogenized vagina, so a normal exam could mean, yes, there was, or no,
                                                                                       -33-

      there wasn’t. * * *

      {¶ 75} He continued:

             Q.   Sir, did anything [the prosecutor] ask[ed] you cause you to

      change your opinion that this patient’s medical history is inconsistent with a

      normal exam?

             A. No, because actually it helped me form my opinion because the

      exam that was done I was not aware in Dr. Liker’s report in regards to the

      way the exam was done and they did do all three exam positions. They

      did do a colposcopy exam, which is better than the naked eye. It actually

      magnifies the area so you can see things a little bit clearer and actually you

      can pick up things later on than you would with just looking at it with your

      naked eye, so, I think, if anything, it clarified my opinion in regards to the

      fact that they did do all the things I would have expected them to do, plus

      they use[d] an additional device to help look at the perineum. More than

      just the naked eye.

      {¶ 76} Wright testified that he graduated from Covington High School in 2005 and

joined the Navy in 2009. K.W. was three years old when he began dating Mother in

August 2011; he married Mother in February 2012. After initially living in Georgia, they

moved to Ohio in 2014. Wright testified that he had been honorably discharged from the

Navy and had graduated from Edison State in 2016, at which time he was accepted into

the police academy.         Wright stated that he was hired by the Covington Police

Department in March 2016 and remained there until September 2018, when he joined the
                                                                                         -34-

West Milton Police Department.         Wright resigned from the West Milton Police

Department in June 2020.

       {¶ 77} Wright stated that he had adopted K.W. and T.W. because he loved them

as his own children and had been in their lives since they were very young, serving in the

role of father. Wright stated that the adoption was official in June 2016 and that the

children were “included with everything we do in life.”

       {¶ 78} Wright testified to the sleeping arrangements at their Covington house. Like

Mother, he testified that A.W. had moved into K.W.’s room after C.W. was born, and A.W.

and K.W. had been “inseparable.” Wright also stated that the girls shared a room “the

entire time” the family lived in West Milton “until this accusation.” He stated that his and

Mother’s bedroom was “kind of diagonal” to K.W.’s bedroom and that the interior walls of

the house definitely did not have insulation.

       {¶ 79} Wright stated that K.W. had a bullying issue at school and that he was “the

one that filed the police report and called the police to start.” He also testified that he

had allowed K.W. to download the “Smule app,” and that once from their bedroom they

had heard K.W. singing on the app in her bedroom late at night, when she should not

have been on the app. In response, Wright and Mother confronted K.W. about it and

took the tablet away; at that point, Mother “discovered a lot of very inappropriate

messages with people” on the tablet.

       {¶ 80} Wright testified that December 10, 2019, was a Tuesday, and that he had

worked the night before, so he would probably have slept until sometimes in the

afternoon. He returned to work at 7:00 p.m. that evening. While he was at work, his
                                                                                       -35-

sergeant informed him that someone was coming to talk with him (Wright); Det. Cooper

arrived and asked Wright to go to the Miami County Sheriff’s Department with him, stating,

“I have some stuff I want to talk to you about.” Wright agreed to do so.

      {¶ 81} Wright testified that he told Cooper he “had no idea” why he was at the

Sheriff’s Department and asked Cooper if his family was okay; Cooper told him it was

about K.W. Wright testified that he had no idea what K.W. would have said except that

she might have claimed he was being mean to her. Cooper then informed Wright that

officers were already at his house with a search warrant, and Cooper asked Wright to tell

Cooper whether he had ever touched K.W.               Wright described his response as

“indescribable” and denied that he would ever do anything like that. He also said it was

the first time he had ever heard such an allegation.        Wright testified that he was

supportive of the search warrant and told Cooper to “take whatever you want, we have

nothing to hide.” Wright stated that, after the interview, Cooper returned him to the West

Milton Police Department, and he (Wright) went back home that night. According to

Wright, a couple of days later Cooper and another deputy came to his home “to get a

swab and [his] cell phone,” to which Wright agreed.

      {¶ 82} Wright testified that on December 8, 2019, he picked K.W. up at school after

her basketball game, and Mother got home around 8:00 p.m. after work. He stated that

no one left the residence that evening. Wright stated that, as usual, K.W. and T.W. took

showers after dinner and went to their bedrooms, and he and Mother watched television

with A.W. and C.W. until they fell asleep. According to Wright, the children all slept

where they usually did that night: K.W. and T.W. slept in their beds, with T.W. upstairs
                                                                                        -36-

and K.W. downstairs, and A.W. eventually lay down with K.W. (He did not specifiy where

C.W. slept.). Wright testified that he slept beside Mother and “absolutely [did] not” leave

the bedroom that night.

       {¶ 83} Wright stated that the doors in the home are “loud” and “clinky.” He also

stated that the next day, on December 9, 2019, there was no discussion of any incident

the night before, and that Mother drove K.W. and T.W. to school as usual.

       {¶ 84} When asked if he remembered anything that happened on November 30,

2019, Wright stated that, because he had been off on the weekend of December 8th he

would have worked the weekend before on worked Friday, Saturday and Sunday. He

identified his timesheets from November 27, 2019 to December 10, 2019, reflecting that

he worked 12 hour shifts on Friday, November 29, 2019, and Saturday, November 30,

2019, from 7:00 p.m. until 7:00 a.m. (Defense Exhibit F); he worked an eight-hour shift on

Sunday, December 1, 2019, from 11:00 p.m. to 7:00 a.m. Wright testified that December

1, 2019, was C.W.’s birthday, so he went to work late that day in order to attend C.W.’s

party along with his and Mother’s family members. Wright stated that nothing unusual

happened in relation to K.W. Wright denied that he had ever asked K.W. about starting

her period, talked with her about “the change,” touched her under a blanket or in any

inappropriate way, or “performed oral sex” on her. He described the accusations as “gut

wrenching.”   Wright further denied making K.W. perform oral sex on him, digitally

penetrating her, having sex with her, ejaculating on her body or in her vagina, giving her

a sex toy, and showing her pornography.

       {¶ 85} Regarding his service in the Covington and West Milton police departments,
                                                                                        -37-

Wright testified on cross-examination that there were no “detective sections” in those

departments because they were small, so officers “have to work their own cases” with the

help of others and the Chief.        Wright also testified that he had been trained at the

academy in how to investigate a case, how to collect and evaluate evidence, how to

present a case to the prosecutor, and “what helps a case and * * * what hurts a case.”

       {¶ 86} When asked if he told law enforcement that A.W. slept in bed with K.W.

every night, Wright responded that he had never been asked that question. When asked

if he hadn’t thought it was important to relay that information, Wright explained that even

if you “understand how to investigate a case, * * * when you’re being questioned you’re

not thinking of all that type of stuff.”

       {¶ 87} At the conclusion of Wright’s testimony and the admission of exhibits,

defense counsel renewed the Crim.R. 29 motion for acquittal, and the court denied the

motion. Wright was convicted and sentenced as described above.

       {¶ 88} Wright asserts 10 assignments of error on appeal. His first assignment of

error is:

               THE TRIAL COURT COMMITTED PLAIN ERROR BY ADMITTING

       IMPROPER HEARSAY EVIDENCE IN VIOLATION OF THE RULES OF

       EVIDENCE AND APPELLANT’S RIGHTS TO CONFRONTATION AND TO

       DUE PROCESS OF LAW AS GUARANTEED BY THE SIXTH AND

       FOURTEENTH            AMENDMENTS          TO    THE     UNITED      STATES

       CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE OHIO

       CONSTITUTION.
                                                                                       -38-

       {¶ 89} Based on School Resource Officer Cline’s testimony that the school

principal had reported to him that a student claimed to have been abused by Wright,

Wright asserts that the jury “heard the substance of [K.W.’s] allegations before she ever

took the stand.” The State responds that Cline’s statements were not offered for the truth

of the matter asserted or to corroborate K.W.’s testimony, but to explain how he became

involved with the case.

       {¶ 90} Wright also claims that some witnesses who testified after K.W., including

Mercedes and McEldowney, were allowed to testify to hearsay statements. Specifically,

Mercedes testified about statements K.W. had made to her, to Mother, and to the principal

about the abuse by Wright, and McEldowney “repeated [K.W.’s] prior statements with

even more detail.” Wright asserts that K.W.’s motive to fabricate – to avoid discipline

and/or leave the home to live with her grandparents – occurred before the proposed

statements, and the hearsay statements “must be made before the alleged motive to

fabricate arose” in order to fall within Evid.R. 801(B)(1)(b), so these statements did not

qualify.

       {¶ 91} Wright further asserts that Cooper’s testimony about what K.W. told him she

had been wearing (pink shorts and a red shirt) and his recounting of their conversation,

including Wright’s “rubbing on her and then removing her underwear,” and Cooper’s

testimony that he was informed by school personnel that no discipline had been noted in

K.W.’s file, all constituted inadmissible hearsay.

       {¶ 92} Wright asserts that Lieutenant Moore added yet another layer of hearsay by

repeating what Cooper had told him about K.W.’s clothing at trial and “far exceeded what
                                                                                      -39-

was relevant” to explain the officer’s conduct.      He argues that the danger of unfair

prejudice (by bolstering K.W.’s credibility) substantially outweighed any marginal

relevance of this testimony. Wright notes that Cooper specifically stated that K.W.’s out

of court statements about the events of December 8, 2019, were “[e]xactly what she

testified to” at trial, which eliminates any question that the statements were offered to

bolster K.W.’s credibility.

       {¶ 93} Wright further asserts that having multiple people (K.W.’s friend, her

teacher, and three police officers) repeat her prior statements could only have been

intended to establish K.W.’s consistency. Wright analogizes his case to State v. Presley,

10th Dist. Franklin No. 02AP-1354, 2003-Ohio-6069, which also involved police officer

testimony about conversations with the victim, no corroborating witnesses, inconclusive

physical evidence, and an absence of independent proof; the court of appeals found that

the trial court had improperly admitted hearsay evidence.         Wright acknowledges,

however, that with one exception during McEldowney’s testimony, he did not object to the

testimony in question, and it is subject to plain error review.

       {¶ 94} The State responds that the alleged motive to fabricate mentioned in

Evid.R. 801(d)(1)(B) must have been formed before the prior statements were made.

The State points out that part of Wright’s theory of the case, as set forth in opening

statements, was that K.W. made the allegations against him in response to the discipline

he imposed, including taking electronics away, and then K.W. “started telling her

grandmother that she wanted to live with her.” The State also points to K.W.’s testimony

that she told her grandmother she wanted to live with her a year or more after the last
                                                                                         -40-

time she was abused. Thus, according to the State, the record makes clear that K.W.

did not have any desire to live with her grandmother prior to her out of court statements,

and “it cannot be legitimately argued that [K.W.’s] subsequent desire to live with her

grandmother can be used to preclude her prior statements,” as Wright claims.            The

State also notes that no other witness in the case claimed that K.W. had a motive to lie

“or that any such motive was present prior to her making any of the statements in

question.”

       {¶ 95} The State asserts that Presley is distinguishable because, although K.W.

was accused of an improper motive, Wright failed to demonstrate that such motive was

formed prior to the time she made her out-of-court statements. The State argues that

Wright’s suggestion that the physical evidence was “inconclusive” is inaccurate, citing the

touch DNA evidence found on K.W.’s underwear.

       {¶ 96} The State asserts that the testimony of Lieutenant Moore and Det. Cooper

regarding K.W.’s prior statements was appropriately admitted under Evid.R. 801(D)(1)(b),

but it concedes that Moore’s testimony about statements K.W. made to Det. Cooper,

which Moore did not personally hear, was hearsay. However, the State argues that this

hearsay testimony did not impact the jury’s finding of guilt and that Wright was not unfairly

prejudiced by it.

       {¶ 97} According to the State, the admission of McEldowney’s alleged hearsay

statements, to which the defense objected at trial, is subject to review for abuse of

discretion. The State asserts that McEldowney’s statements were properly admitted as

prior consistent statements under Evid.R. 801(D)(1)(b). With respect to statements to
                                                                                           -41-

which Wright did not object at trial, the State points out that we review only for plain error.

       {¶ 98} “Hearsay” is a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted. Evid.R. 801(C). “Hearsay is generally not admissible, except as provided by

the U.S. or Ohio Constitutions, by statute or court rule. Evid.R. 802. We review a trial

court's evidentiary rulings for an abuse of discretion, provided an objection is made at

trial.” State v. Ali, 2d Dist. Clark No. 2014-CA-59, 2015-Ohio-1472, ¶ 13, citing State v.

Cunningham, 2d Dist. Clark No. 2011-CA-32, 2012-Ohio-2333, ¶ 22.

              “ ‘Abuse of discretion’ has been described as including a ruling that

       lacks a ‘sound reasoning process.’ ” State v. Morris, 132 Ohio St.3d 337,

       2012-Ohio-2407, 972 N.E.2d 528, ¶ 14, quoting AAAA Ents., Inc. v. River

       Place Community Urban Redevelopment Corp., 50 Ohio St.3d 157, 161,

       553 N.E.2d 597 (1990).         It also includes arbitrary or unconscionable

       decisions. [Id.]

State v. Mitchell, 2019-Ohio-2465, 139 N.E.3d 556, ¶ 20 (2d Dist.).

       {¶ 99} Evid.R. 801 provides:

       (D) Statements That Are Not Hearsay. A statement is not hearsay if: (1)

       Prior Statement by Witness. The declarant testifies at trial or hearing and

       is subject to examination concerning the statement, and the statement is

       * * * (b) consistent with declarant's testimony and is offered to rebut an

       express or implied charge against declarant of recent fabrication or

       improper influence or motive * * *
                                                                                           -42-

      {¶ 100} As noted by the Eighth District:

             Courts have repeatedly held that attacking a victim's credibility during

      opening statements is grounds for permitting a prior consistent statement

      into evidence under Evid.R. 801(D)(1)(b). State v. Abdussatar, 8th Dist.

      Cuyahoga No. 86406, 2006-Ohio-803, ¶ 15 (finding that because defense

      counsel contended in his opening statement that the victim fabricated the

      rape, and because the victim testified and was subject to cross-

      examination, the trial court did not err by allowing a prior consistent

      statement in a letter to be admitted into evidence); State v. Hunt, 10th Dist.

      Franklin No. 12AP-103, 2013-Ohio-5326, ¶ 39 (stating that defense

      counsel's opening statement implied that the victim had been untruthful in

      her statements to police and therefore this allegation of recent fabrication

      or improper influence permitted the state to introduce the victim's prior

      consistent statements to rehabilitate her testimony); State v. Crawford, 5th

      Dist. Richland No. 07 CA 116, 2008-Ohio-6260, ¶ 64 (noting that

      implications of fabrication during opening statements are sufficient to allow

      the state's use of Evid.R. 801(D)(1)(b).

State v. Black, 2019-Ohio-4977, 149 N.E.3d 1132, ¶ 26 (8th Dist.).

      {¶ 101} This Court has noted:

             It is well-settled that failure to object waives all but plain error. State

      v. Bahns, 185 Ohio App.3d 805, 2009-Ohio-5525, 925 N.E.2d 1025, ¶ 25

      (2d Dist.), citing McBride v. Quebe, 2d Dist. Montgomery No. 21310, 2006-
                                                                                            -43-

       Ohio-5128. “Plain error exists ‘if the trial outcome would clearly have been

       different, absent the alleged error in the trial court proceedings.’ ” Id., citing

       State v. Rollins, 2d Dist. Clark No. 2005-CA-10, 2006-Ohio-5399.

State v. Kessel, 2019-Ohio-1381, 133 N.E.3d 1086, ¶ 33 (2d Dist.).

       {¶ 102} Regarding Cline’s testimony, Wright did not object to his statement about

receiving the call from the principal about a child who had been sexually abused by

Wright, so Wright forfeited all but plain error review. We agree with the State that Cline’s

statement regarding this call was not hearsay because it was not offered to establish the

truth of the principal’s statement, but rather to provide context for understanding Cline’s

actions in responding to the school to investigate. “A declarant's out of court statements

are admissible to explain the actions of a witness to whom the statement was

made.” State v. Parker, 2d Dist. Montgomery No. 18926, 2002-Ohio-3920, ¶ 50, citing

State v. Thomas, 61 Ohio St.2d 223, 232, 400 N.E.2d 401 (1980). If a statement is not

offered to prove the truth of the matter asserted then it does not constitute hearsay. Id.

       {¶ 103} Wright also did not object to Mercedes’s testimony, so he again forfeited

all but plain error review.    We cannot conclude that in the absence of Mercedes’s

testimony, the jury would have found Wright not guilty. Mercedes testified after K.W. at

trial, and her statement about Wright’s “doing things to” K.W. was consistent with K.W.’s

own testimony about her conversation with Mercedes.               Further, because defense

counsel argued in opening statements that K.W. had been angry about having her phone

and tablet taken from her by Wright for disciplinary reasons and that she had fabricated

her allegations of abuse as a means to leave Wright’s home and live with her
                                                                                       -44-

grandmother, Mercedes’s statements were admissible pursuant to Evid.R. 801(D)(1)(b).

Even if we were to conclude that the alleged confirmation to Mercedes by school

personnel that K.W. had been abused by Wright were inadmissible hearsay, plain error

is not demonstrated, because we cannot conclude that in the absence of the statement,

the jury would have found Wright not guilty.

      {¶ 104} Defense counsel did object to McEldowney’s testimony about her

conversation with K.W., and the court overruled the objection. However, an abuse of

discretion is not demonstrated. McEldowney’s testimony was not hearsay because it

was admissible pursuant to Evid.R. 801(D)(1).       McEldowney’s testimony about her

conversation with K.W. was consistent with K.W.’s prior testimony and was introduced to

refute defense counsel’s assertion that K.W. had fabricated her allegations because she

was angry at Wright.

      {¶ 105} Regarding Moore’s testimony about being briefed by Cooper as to the

clothing K.W. reported wearing on December 8, 2019, the State concedes that Moore’s

testimony with respect to statements made to Cooper by K.W. that Moore did not

personally hear was hearsay, as noted above, and we agree. Defense counsel failed to

object, however, and forfeited all but plain error review. We cannot conclude that the

jury would have found Wright not guilty in the absence of Moore’s testimony about being

briefed by Cooper.

      {¶ 106} Finally, as to Cooper’s testimony, Wright cites as hearsay Cooper’s

descriptions of the clothing K.W. wore on December 8, the photograph of the clothing

taken by Cooper reflecting the items circled by K.W., and Cooper’s description of Wright’s
                                                                                       -45-

“rubbing on her” before removing her underwear and failing to ejaculate. Cooper testified

without objection, and we cannot conclude that plain error is demonstrated. We further

conclude that the statements and photograph at issue were properly admitted to confirm

the clothing worn by K.W. on December 8, 2019.

      {¶ 107} Further, we agree with the State that Presley, 10th Dist. Franklin No.

02AP-1354, 2003-Ohio-6069, is distinguishable.        In Presley, Detective Fullen, who

interviewed the victim (Josie), “on redirect examination, over the objection of defense

counsel, * * * recounted statements Josie made during the interview concerning a diagram

she made regarding the incidents.” Id. at ¶ 12. On appeal, Presley argued that, after

the State presented Josie's testimony, Detective Fullen “was improperly permitted to

bolster Josie's testimony through a hearsay document and corresponding statements

made by Josie during her interview with Fullen.” Id. at ¶ 19.

      {¶ 108} The Tenth District noted in Presley:

             The record reveals that, on cross-examination, defense counsel

      questioned Fullen regarding the thoroughness of her investigation. This

      questioning revealed that Fullen's investigation was essentially limited to an

      interview with Josie in April 2001. As she had previously testified on direct

      examination, she averred that she did not conduct interviews with Josie's

      siblings, relatives, neighbors, babysitters, classmates, teachers, or other

      school personnel because the history Josie reported in the interview did not

      suggest that anyone had either seen or had any reason to suspect sexual

      abuse. Similarly, Fullen testified that she did not visit the scenes where the
                                                                                         -46-

       alleged criminal acts took place and neither took photographs nor collected

       physical evidence because the alleged abuse had not been reported until

       well after it occurred; thus, no physical evidence remained to be collected.

       Fullen explained that she did not need to conduct any additional

       investigation, as the history provided by Josie did not establish that any

       further investigation was necessary.          Toward the end of cross-

       examination, defense counsel inquired as to whether there was any

       “independent proof” of the crime other than the history Josie recounted

       during the interview. Fullen testified that there was nothing to add to that

       history.

              On re-direct examination, the prosecution sought to admit a diagram

       prepared by Josie during her interview with Fullen. The diagram included

       two separate images and the word “sex.” (State's Exh. 6.) Over defense

       counsel's objection, Fullen referenced the diagram repeatedly, explaining

       what Josie told her as she prepared the diagram. In particular, Fullen

       testified that the first image was Josie's depiction of a penis. Fullen further

       testified that the second image was two stick figures depicting the positions

       Josie and defendant would be in when they were performing oral sex on

       each other.   Finally, Fullen testified that Josie wrote the word “sex” in

       response to her question about whether defendant showed her

       pornographic videotapes.

Id. at ¶ 20-21.
                                                                               -47-

{¶ 109} The Tenth District held:

       We agree with defendant's contention that the diagram created by

Josie and her corresponding statements to Fullen qualified as hearsay and

were improperly admitted at trial. Josie created the diagram during the

course of her interview with Fullen in an effort to explain her allegations.

Josie then made statements describing the diagram and what it

represented.   Both the diagram and the statements were out-of-court

assertions by Josie to Fullen.      In general, although “some hearsay

statements are admissible in criminal proceedings,” such statements are

admissible only when, “after a good faith effort by the prosecution to

produce her, the declarant is unavailable to testify.” State v. Self (1990),

56 Ohio St.3d 73, 81-82, 564 N.E.2d 446. In the instant case, Josie cannot

be said to have been unavailable to testify, since she appeared at trial.

       At trial, the prosecution argued that the diagram and Josie's

corresponding statements to Fullen were admissible and non-hearsay

because they were offered not to prove the truth of the matter asserted

therein, but to rebut defense counsel's cross-examination regarding the

alleged inadequacies of Fullen's investigation.      More specifically, the

prosecution maintained that the diagram and statements were not hearsay

because they were offered only as “additional corroboration” of the crime

apart from the history Josie provided during the interview. According to the

prosecution, this “additional corroboration” explained why Fullen did not
                                                                                        -48-

       conduct further investigation beyond interviewing Josie.     The trial court

       adopted this position and permitted the prosecution to submit the diagram

       as an exhibit.

Presley at ¶ 24-25.

       {¶ 110} The Tenth District noted in Presley that “the tenor of cross-examination

was to demonstrate that Fullen failed to conduct any meaningful investigation beyond

interviewing Josie,” and the diagram could not be used “to demonstrate that Fullen did

more than interview Josie, as the diagram was inextricably linked to the interview.” Id.

at ¶ 26. The opinion found it significant that the trial court permitted the prosecution to

offer “considerably more than the diagram”: specifically, the prosecution questioned

Fullen about what was depicted in the diagram, and she provided a detailed explanation

of what Josie had told her while creating the diagram and writing on it. Id. at ¶ 27. The

Tenth District observed:

              * * * If the court's rationale was that the diagram demonstrated that

       more than a simple interview was conducted, this goal was met when Fullen

       explained that Josie created a diagram during the interview. Under the

       theory espoused by the prosecution and adopted by the court, the

       existence, not the substance and content, of the diagram was important.

       Thus, by admitting the content of the drawing along with Josie's out-of-court

       statements to Fullen, the court far exceeded the alleged admissible

       purpose.

Id.
                                                                                         -49-

       {¶ 111} The Tenth District noted that if “the intended purpose of the diagram and

Josie's statements to Fullen as to what the diagram represented was to demonstrate that

no additional investigation was necessary, then these statements were necessarily

offered for their truth,” and if “the diagram was offered to corroborate Josie's statements,

then it was offered to establish the truth of its contents.” Id. at ¶ 29.

       {¶ 112} The Tenth District concluded as follows:

               Upon review of the record, we are unable to conclude that the

       evidence against defendant was so overwhelming that the jury could not

       have been reasonably influenced by the hearsay testimony in which Fullen

       was permitted to essentially repeat Josie's story. The determinative issue

       in this case was credibility, i.e., whether the jury chose to believe the

       testimony of Josie or defendant.        There was no conclusive physical

       evidence, no corroborating witnesses, and no independent proof of Josie's

       allegations. In order to convict defendant, the jury had to believe Josie.

       The effect of permitting the hearsay evidence offered by Fullen was to

       bolster Josie's testimony and her credibility. Moreover, the effect of this

       error was not diminished by the fact that Josie testified at trial and was

       subject to cross-examination. State v. Lewis (Apr. 28, 1994), Franklin App.

       No. 93AP-911. In considering the effect of the error at trial in a case where

       the issue of credibility was determinative, we cannot conclude that such

       error was harmless beyond a reasonable doubt. * * *

Id. at ¶ 34.
                                                                                       -50-

      {¶ 113} In Wright’s case, we conclude that his argument that Det. Cooper’s

testimony about K.W. and the photo of the clothing she circled “only served to bolster the

testimony and credibility” of K.W. is without merit. K.W. testified about what she wore

and about Wright’s conduct on December 8, 2019. As noted above, defense counsel’s

opening statement paved the way for rehabilitative testimony in the form of K.W.’s prior

consistent statements. Cooper, like the other witnesses above, testified as to what K.W.

had said out of court which was consistent with her trial testimony.

      {¶ 114} Finally, regarding Cooper’s testimony that he learned from school

personnel that K.W.’s file contained no noted discipline, even if we were to find those

statements to be improper hearsay, we would not conclude that the jury would have found

Wright not guilty in the absence of those statements.

      {¶ 115} For the foregoing reasons, Wright’s first assignment of error is overruled.

      {¶ 116} Wright’s second assignment of error states:

             THE TRIAL         COURT    ERRED BY ADMITTING IMPROPER

      TESTIMONY VOUCHING FOR THE VERACITY AND CREDIBILITY OF

      THE ALLEGED VICTIM IN VIOLATION OF THE RULES OF EVIDENCE

      AND APPELLANT’S RIGHT TO DUE PROCESS OF LAW AS

      GUARANTEED          BY    THE    FIFTH,    SIXTH,     AND    FOURTEENTH

      AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

      ARTICLE I, SECTION 10 OF THE OHIO CONSTITUTION.

      {¶ 117} In this assignment of error, Wright points to Cooper’s testimony that K.W.’s

trial testimony was consistent with what she related to him in her interview and Moore’s
                                                                                         -51-

testimony that K.W.’s statements in his follow-up interview were “consistent” with her prior

statements to Cooper, although some additional information was also provided.

According to Wright, Cooper’s and Moore’s testimonies were “based upon inadmissible

hearsay” and improperly vouched for K.W.’s credibility. Wright asserts that in the follow-

up interview with Moore, K.W. actually “added allegations” that were not included in her

initial statement to Cooper and as such, her second interview was not actually consistent

with her first and Moore’s characterization was inaccurate. Wright asserts that Moore

“ ‘was giving opinions about the present case based upon * * * previous experiences with

other cases,’ ” citing State v. Huff, 145 Ohio App.3d 555, 561, 763 N.E.2d 695 (1st Dist.

2001) in support of his argument.

        {¶ 118} Finally, Wright asserts that Moore and Cooper were experienced police

officers who “presented with an air of experience, knowledge, and reliability” such that

their statements implying that they believed K.W. was credible improperly vouched for

her, affected the outcome of the trial, and deprived Wright of a fair trial.

        {¶ 119} The State responds that Cooper and Moore simply testified to K.W.’s prior

consistent statements, which were properly admitted by the trial court for the reasons

discussed in its argument under the first assignment of error. The State argues that

neither Moore nor Cooper vouched for K.W.’s credibility.

        {¶ 120} “[A] witness is generally not allowed to testify regarding the veracity of

another witness, as questions of credibility are solely within the province of the jury.”

(Citations omitted.) State v. Williams, 2d Dist. Montgomery No. 26369, 2016-Ohio-322,

¶ 42.    “ ‘Only statements directly supporting the veracity of a child witness are
                                                                                          -52-

prohibited,’ ” as opposed to “ ‘indirect bolstering’ ” of a victim’s credibility. Id., quoting

State v. Cashin, 10th Dist. Franklin No. 09AP-367, 2009-Ohio-6419, ¶ 20.

       {¶ 121} In Huff, 145 Ohio App.3d 555, 561, 763 N.E.2d 695 (1st Dist.), the First

District determined:

              The opinion of a witness as to whether another witness is being

       truthful is inadmissible. Lieutenant Smith's and Detective Cox's “opinion

       [that the victims were credible] acted as a litmus test of the key issue in the

       case and infringed upon the role of the fact finder, who is charged with

       making determinations of veracity and credibility. * * * In our system of

       justice, it is the fact finder, not the so-called expert or lay witnesses, who

       bears the burden of assessing the credibility and veracity of the witnesses.”

       The fact that the vouching witnesses were police officers caused even more

       of a problem.    “[J]urors are likely to perceive police officers as expert

       witnesses, especially when such officers are giving opinions about the

       present case based upon their previous experiences with other cases.”

(Footnote omitted.) Id. at *561.

       {¶ 122} There was no objection to Cooper’s and Moore’s testimony regarding

K.W.’s consistency, so Wright has forfeited all but plain error review.          We cannot

conclude that, in the absence of the officer’s testimony, the jury would have found Wright

not guilty. We further agree with the State that Moore and Cooper did not vouch for

K.W.’s credibility. Moore testified that K.W.’s statements in his follow-up interview of her

were consistent with the portion of her interview with Cooper that he had observed and
                                                                                         -53-

the information he had received from Cooper. Cooper testified that K.W.’s trial testimony

was consistent with what she had told him in the course of his interview of her. Neither

Moore nor Cooper opined as to K.W.’s veracity in raising the allegations of abuse.

       {¶ 123} Wright’s second assignment of error is overruled.

       {¶ 124} Wright’s third assignment of error states:

              THE TRIAL COURT COMMITTED PLAIN ERROR BY PERMITTING

       TESTIMONY FROM A STATE EXPERT IN VIOLATION OF OHIO

       CRIMINAL RULE 16(K), THEREBY DEPRIVING APPELLANT OF DUE

       PROCESS OF LAW AS GUARANTEED BY THE FIFTH, SIXTH, AND

       FOURTEENTH          AMENDMENTS          TO     THE      UNITED      STATES

       CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

       CONSTITUTION.

       {¶ 125} Wright notes that the State called Dr. Kelly Liker and admitted her report

(State’s Exh. 10) to explain K.W.’s lack of physical injury. He contends that Liker’s report

stated that “the ‘majority of pediatric patients presenting’ for suspected sexual abuse

‘have no genital or anal abnormality on examination’ ” and listed the reasons why, but her

trial testimony “far exceeded the scope of the report.” He points to Liker’s testimony

regarding the nature of the hymen. According to Wright, Liker’s report did not detail

“anything about the anatomy of the hymen, tears and scaring of the hymen, whether a

hymen would heal * * * or how puberty and estrogenization impacted the findings,” yet

Liker testified about these matters. He cites State v. Boaston, 160 Ohio St.3d 46, 2020-

Ohio-1061, 153 N.E.3d 44.
                                                                                         -54-

       {¶ 126} The State responds that Liker “provided a proper and concise summary,

and her testimony expounded on that summary in order to explain how she arrived at the

opinions contained in her summary.” The State asserts that her testimony regarding the

hymen was “intimately connected to and related to the statements in her report.” The

State asserts that any suggestion that an expert witness cannot explain how she arrived

at the opinions contained in a report she authored “defies common sense.”

       {¶ 127} Liker testified without objection.   Liker’s report provides that she was

asked by the prosecutor’s office to review the findings for K.W., who presented to

Children’s Hospital on December 10, 2019, following her report of “chronic/ongoing

sexual abuse” by Wright, which reportedly had genital to genital contact.” The report

contained the following statement:

       Reasons for the finding of a “normal” anogenital examination in patients presenting

       with concerns of sexual maltreatment may include:

       ***

       Estrogenized hymenal tissue and anal tissue are both distensible and “elastic” in

       nature, and may allow for penetration without residual injury.

       {¶ 128} In Boaston, 160 Ohio St.3d 46, 2020-Ohio-1061, 153 N.E.3d 44, an

autopsy report had not contained all the opinions that the State ultimately sought to elicit

from the deputy coroner at trial. The question, then, was whether Crim.R. 16(K) required

the court to exclude the deputy coroner’s testimony to the extent that it went beyond the

scope of her written autopsy report. Id. at ¶ 47. The Ohio Supreme Court noted:

              Consistent with the overall purpose of Crim.R. 16, lower courts have
                                                                                         -55-

       found that “ ‘[t]he purpose of Crim.R. 16(K) is to avoid unfair surprise by

       providing notice to the defense and allowing the defense an opportunity to

       challenge the expert's findings, analysis, or qualifications, possibly with the

       support of an adverse expert who could discredit the opinion after carefully

       reviewing the written report.’ ” State v. Fetty, 11th Dist. Portage No. 2011-

       P-0091, 2012-Ohio-6127, ¶ 36, quoting State v. Perry, 11th Dist. Lake No.

       2011-L-125, 2012-Ohio-4888, ¶ 55; see also State v. Buck, 2017-Ohio-273,

       81 N.E.3d 895, ¶ 33 (9th Dist.).

Id. at ¶ 48.

       {¶ 129} We agree with the State that Liker’s testimony did not go beyond the scope

of her report. Her report was addressed in part to the reasons someone reporting sexual

abuse may have a normal exam, and she specifically opined that due to the elasticity of

an estrogenized hymen, injury may not result from penetration. Liker merely explained

the conclusion reflected in her report. Accordingly, Wright’s third assignment of error is

overruled.

       {¶ 130} Wright’s fourth assignment of error is as follows:

               THE STATE COMMITTED PROSECUTORIAL MISCONDUCT

       DURING CLOSING ARGUMENT BY APPEALING TO THE SYMPATHY

       OF [THE] JURY, MISSTATING THE EVIDENCE, IMPUGNING THE

       DEFENSE BY NAME CALLING, AND BY APPEALING TO THE PASSIONS

       AND PREJUDICES OF THE JURY. THIS DEPRIVED APPELLANT OF

       DUE PROCESS OF LAW AS GUARANTEED BY THE FIFTH, SIXTH, AND
                                                                                          -56-

      FOURTEENTH          AMENDMENTS           TO      THE      UNITED       STATES

      CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

      CONSTITUTION.

      {¶ 131} Wright directs our attention to multiple instances of alleged prosecutorial

misconduct in the State’s closing argument.

      {¶ 132} First, Wright asserts that there was a ”significant shortfall” in the touch

DNA evidence, because K.W. testified that Wright had “rubbed his penis on her vagina

through her underwear for five minutes,” but Wright’s DNA was only found on the

waistband of the underwear, not the front crotch area. The prosecutor argued as follows

regarding the touch DNA that Barger, the Miami Valley Regional Crime Lab scientist,

found on K.W.’s underwear:

             * * * Barger testified to a reasonable degree of scientific certainty that

      this was unexpected in terms of touch DNA.           She was basically taken

      aback when she found this amount of touch DNA on the under garment.

      When you look at these underwear they’re more like bikini; they’re low cut.

      She said she swabbed the waistband in the front and the waistband in the

      back and considered what [K.W.] said. [Barger] testified to a reasonable

      degree of scientific certainty that it would also have to come from vigorous

      rubbing and we know where that came from. [K.W.] described it and what

      happens, what she described happens, when you have a grown man like

      the Defendant on top of this little girl moving an erect penis back and forth

      on her under garment, it’s not going to be just limited to the crotch area, as
                                                                                        -57-

      it were. It’s going to all up and down the front. No doubt about it.

According to Wright, the prosecutor’s statements implied that DNA evidence was found

on the crotch and waistband of the underwear, which was a misrepresentation of the

evidence.

      {¶ 133} The State responds that the evidence was very clear that the DNA expert

had only swabbed the waistband on the front and back, not the crotch area of the

undergarment in question. According to the State, Wright’s suggestion that, “just two

sentences later, the State was misleading the jury by misstating the evidence, is absurd.”

Rather, the State asserts that it was attempting to “impress upon the jury” that it was

unsurprising that the DNA was found on the waistband in light of the “mechanics of what

had happened according to [K.W.’s] testimony.” The State also asserts that “common

sense dictates that DNA will not be found in a location that was not swabbed,” and it was

clear that the crotch had not been swabbed.

      {¶ 134} Wright did not object during the State’s closing argument, and we cannot

conclude that plain error is demonstrated.

             We have recognized that “improper prosecutorial comments amount

      to misconduct only if they prejudicially affected the substantial rights of the

      accused.”    State v. Ward, 2d Dist. Montgomery No. 18211, 2001 WL

      220244, *10-11 (Mar. 2, 2001).         When conducting the analysis, the

      reviewing court should “focus on the fairness of the trial, not the culpability

      of the prosecutor.” State v. Reed, 2d Dist. Montgomery Nos. 18417 &

      18448, 2001 WL 815026, *2 (July 20, 2001). When the alleged misconduct
                                                                                 -58-

takes place during the State's closing argument, the appellate court should

consider the effect that “the misconduct had on the jury in the context of the

entire trial.” State v. Keenan, 66 Ohio St.3d 402, 410, 613 N.E.2d 203

(1993).

       Prosecutors are entitled to considerable latitude in opening

statement and closing argument. State v. Ballew, 76 Ohio St.3d 244, 255,

667 N.E.2d 369 (1996). In closing arguments, the State may comment

freely on “what the evidence has shown and what reasonable inferences

may be drawn therefrom.”      State v. Lott, 51 Ohio St.3d 160, 165, 555

N.E.2d 293 (1990).     See also Speigelman, Prosecutorial Misconduct in

Closing Argument: The Role of Intent in Appellate Rev., 1 J. App. Prac. &

Process 115, 134 (1999) (“The standard for proper closing arguments

begins with the concept that they are opportunities for the parties to present

their view of the proper inferences to be drawn from the evidence

presented.”); Am. Bar Assn. Standards for Criminal Justice 3-5.8, cmt. at

107 (1993) (“The most elementary rule governing the limits of argument is

that it must be confined to the record evidence and inferences that can

reasonably be drawn from it.”).

       Prosecutorial misconduct only constitutes reversible error in rare

instances.   Keenan at 405. Accordingly, a reversal for prosecutorial

misconduct will only occur if it is clear that the trial's outcome would have

been different if not for the misconduct. State v. Smith, 14 Ohio St.3d 13,
                                                                                       -59-

      15, 470 N.E.2d 883 (1984).

State v. James, 2d Dist. Montgomery No. 28892, 2021-Ohio-1112, ¶ 28-30.

      {¶ 135} Further:

             The Ohio Supreme Court has said that attorneys may not properly

      express their personal beliefs about the credibility of witnesses or the guilt

      of an accused. See, e.g., State v. Apanovitch (1987), 33 Ohio St.3d 19,

      24, 514 N.E.2d 394.      However, it is well established that “[w]hile it is

      improper for the prosecutor to express to the jury his or her personal opinion

      about the credibility of any witness, the prosecutor is permitted to make fair

      comment on the credibility of witnesses based upon their testimony in open

      court.” State v. Mundy (1994), 99 Ohio App.3d 275, 304, 650 N.E.2d 502,

      citing State v. Price (1979), 60 Ohio St.2d 136, 140, 398 N.E.2d 772, 14

      O.O.3d 379, 381.

State v. Coben, 2d Dist. Greene No. 2001-CA-8, 2002 WL 313133, *2 (Mar. 1, 2002).

      {¶ 136} We cannot conclude that the prosecutor’s arguments regarding the touch

DNA on K.W.’s underwear rose to the level of prosecutorial misconduct. Barger testified

that she swabbed the “top portion of the waistband” of K.W.’s underwear, and that the

amount of DNA retrieved from the area was significant to her. She stated that the “more

vigorous the contact and the more rubbing that you were to have, you would pick up more

DNA from that.” K.W. testified that while Wright was naked, he “was like moving back

and forth on top of me.” She stated that after five minutes Wright “took my underwear

off.” We conclude that this portion of the closing argument was confined to the record
                                                                                        -60-

evidence and inferences that could reasonably be drawn from it.

      {¶ 137} Next, Wright asserts that another “key exculpatory fact” at trial was that

there were no eyewitnesses to any of the alleged repeated, ongoing abuse. According

to Wright, the prosecutor sought to explain this by speculating that, because Wright was

a police officer, he had “some unique ability to conceal his misdeeds.” Wright directs our

attention to the following argument by the prosecutor:

             * * * I think it’s very important that you notice the conversation I had

      with [Wright] during cross-examination, he’s a police officer, and the fact of

      the matter is, and the same goes for prosecutors and criminal defense

      attorneys, people that know the law, they’re taught how to build a case.

      They know what’s good evidence; they know what’s bad evidence and to

      break it all down and just put it out there, a police officer is in a pristine

      position that he or she decides if they want to break the law they can do it

      better than anyone else because they know what it takes to make a case

      and they know what it takes to break a case. That’s something that should

      be considered.

      {¶ 138} The State responds that “[e]verything argued by the State at this point in

time was based upon evidence that came through [Wright’s] own testimony.” We agree

with the State. On cross-examination, Wright discussed his training, education, and

experience as a police officer, and his ability to investigate cases and to evaluate

evidence. Thus, this portion of the State’s argument was confined to the record evidence

and inferences that could reasonably be drawn from it.
                                                                                         -61-

       {¶ 139} Third, Wright argues that the prosecutor urged sympathy for K.W.,

directing our attention to the following portion of closing argument:

              * * * [C]onsider through her testimony everything that this child lost

       in coming forward and saying I want it to stop. The only thing she gained

       was that she’s no longer being sexually abused. Through her testimony

       we know for a fact that she was taken out of her school. The only school

       she’s ever really known; overnight. Taken away from her life; her friends;

       her teachers; her extracurricular activities; thrown into a strange school

       where she knew no one. She lost her mother, obviously as you can tell

       from the testimony. She has gone nearly a year and half with virtually no

       contact with her two brothers and her little sister and she testified that she

       was basically a built in babysitter. * * * She gave up her life. Right now

       she’s living in foster care. Why would she do that?

Wright asserts that none of these comments “served any legitimate purpose”; they were

“all designed to garner sympathy” for K.W., independent of the evidence.

       {¶ 140} As set forth above, K.W. testified that she went to live with her

grandmother for a year after she disclosed the abuse; she attended a different school

during that time. She testified that she then lived with a friend’s family. It was clear from

the evidence that she had not resided with her mother or siblings since she disclosed the

abuse. K.W. also testified that she had had five months of counseling. Based on tis

evidence, we conclude that the prosecutor’s comments in this section were confined to

the evidence in the record and the reasonable inferences that could be drawn therefrom.
                                                                                         -62-

       {¶ 141} Wright asserts that the prosecutor next offered his own opinion on K.W.’s

credibility by stating in closing argument: “The victim in this case has no motivation

whatsoever to come in here and do anything other than to tell the truth. This court room

is a very intimidating environment and it’s meant to be so. How much more so to a 13

year old child? Think about what she had to come in here and testify to; embarrassing

things.”

       {¶ 142} As noted above, Wright’s theory was that K.W. was motivated to lie to

avoid his discipline and live with her grandmother. Viewing the quoted statements in the

context of the entire trial, we see no prejudicial effect.

       {¶ 143} Finally, Wright asserts that the State’s closing argument “culminated with

an emotional and impassioned speech about child victims and nightmares.”              Wright

directs our attention to the very end of the State’s closing argument: “[K.W.’s] nightmare

was real and there was indeed a monster, but he wasn’t under the bed, he was in the bed

and sadly, as this case has shown us in no uncertain terms, sometimes that monster

wears a uniform and a badge.” According to Wright, this argument abandoned any effort

to conceal ill intent, because it did not refer to any facts, evidence, or legal instruction;

the “only purpose [was] to incite and inflame personal prejudice against [Wright] and

garner sympathy [for] [K.W.].”

       {¶ 144} The State concedes that referring to Wright as a monster “took closing

remarks to a level that was too personal.” However, it argues that the rest of the cited

statement was based upon facts and evidence the jury had heard during the course of

the trial, because the abuse “took place repeatedly in the child’s bed.” Moreover, the
                                                                                          -63-

State argues that the comment concerning the word monster did not rise to the level of

inflaming the jury, thereby causing it to convict out of passion, because the jury was told

on more than one occasion that the closing arguments of counsel were not evidence that

could be considered in determining guilt or innocence. The State also notes that the jury

deliberated for seven hours which belies any argument that the verdict was reached in

“the heat of passion.” The State points out that this was not a case based only on the

word of the accuser against the word of the accused and that the DNA evidence was

“powerful evidence” against Wright, making it “less likely” that the State’s reference to

Wright as a monster impacted the verdict.

       {¶ 145} We conclude that the matters herein are distinguishable from State v.

Willard, 144 Ohio App.3d 767, 761 N.E.2d 688 (10th Dist.2001).              In Willard, the

defendant argued that he had been denied a fair trial due to multiple instances of

prosecutorial misconduct during the State's closing argument.         First, the prosecutor

stated, “Defense also wants you to believe that [the victim is] not only a liar, but a really

good one. She's sophisticated enough to pull off a lie, is able to fool individuals who are

trained to investigate these type of things, social workers, detectives.”       Id. at *773.

Defense counsel objected, asserting that there had been no testimony by social workers,

and the court sustained the objection.       Id.   “Second, defendant argue[d] that the

prosecutor improperly commented on defendant's physical appearance when he pointed

to defendant and told the jury that, ‘as we stand here right now, this is what a man who

rapes his daughter looks like. This man is guilty.’ ” Id.

       {¶ 146} Willard next argued that the prosecutor had improperly attempted to play
                                                                                       -64-

to the emotions of the jury when he indicated that defense counsel “had embarrassed

and belittled the alleged victim” during cross-examination; specifically, the prosecutor

stated that the victim had “ ‘had to come in and explain to a courtroom full of strangers

the most degrading, dehumanizing acts that a person could suffer.’ ” Id. at 773-74. The

prosecutor further stated, “She goes through all this, and then she has to sit and undergo

and endure cross-examination at the hands of her assailant's attorney. Does anybody

think that this has been fun?’ ” Id. at 774.

       {¶ 147} The Tenth District agreed with Willard that the prosecutor had engaged in

prejudicial misconduct:

              Even though we find the above comments by the prosecutor to have

       been improper, we must still determine whether such remarks were so

       prejudicial as to deny defendant a fair trial. Freeman, [138 Ohio App.3d

       408, 419, 741 N.E.2d 566 (2000)]. Further, the improper conduct must be

       assessed in the context of the entire case, and a reviewing court “must also

       consider the cumulative effect of improper comments, because ‘[e]rrors that

       are separately harmless may, when considered together, violate a person's

       right to a fair trial.’ ” Id. at 420, 741 N.E.2d at 574.

              Although, when viewed alone, any single remark may not be enough

       to require reversal, we conclude that the cumulative effect of the

       prosecutor's improper statements in the present case denied defendant a

       fair trial. Here, the evidence of defendant's guilt was not overwhelming.

       Specifically, there was no corroborating physical evidence as to [the
                                                                                           -65-

       victim’s] claim of sexual abuse and, despite the fact that approximately one

       thousand alleged incidents took place over a time period in which other

       family members were living in the same household, there were no other

       witnesses who corroborated the victim's story. Thus, the determinative

       issue for the trier of fact was the truthfulness and credibility of [the victim],

       and the prosecutor's improper comments touched on credibility issues.

Id. at 776.

       {¶ 148} Unlike    in   Willard,   we   cannot    conclude     that   the   prosecutor’s

characterizations of Wright deprived him of a fair trial or that the outcome of the trial would

have been different in the absence of the prosecutor’s improper “monster” analogy when

considered in the context of the entire trial, and even considering the cumulative effect of

the prosecutor’s remarks.

       {¶ 149} Wright’s fourth assignment of error is overruled.

       {¶ 150} Wright’s fifth assignment of error is as follows:

              THE TRIAL COURT IMPROPERLY EXCLUDED PORTIONS OF

       DEFENSE EXPERT TESTIMONY IN VIOLATION OF THE RULES OF

       EVIDENCE AND APPELLANT’S RIGHTS TO COMPULSORY PROCESS

       AND TO PRESENT A MEANINGFUL DEFENSE IN VIOLATION OF THE

       SIXTH AMENDMENT AND DUE PROCESS OF LAW AS GUARANTEED

       BY THE FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED

       STATES CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE OHIO

       CONSTITUTION.
                                                                                         -66-

       {¶ 151} Wright directs our attention to Dr. Holland’s conclusion that there was “no

compelling evidence” that any vaginal penetration had occurred and to Holland’s cross-

examination. According to Wright, the point of the cross-examination was “to narrow the

focus only to K.W.’s exam on December 10, 2019,” and “looked at from that perspective

(and taken in conjunction with Liker’s opinions), there was a better explanation for a

normal exam.”

       {¶ 152} Wright argues that Holland sought to explain how he reached his

conclusion, despite his concession that lack of injury did not necessarily rule out abuse;

the trial court sustained the prosecutor’s objection and precluded Holland’s explanation.

Wright argues that this decision was erroneous.        According to Wright, Holland was

attempting to explain that his conclusions were not, and medically should not have been,

based solely on the single exam of December 10, 2021. Wright argues that K.W.’s

“normal exam, when considered in conjunction with alleged history of penetrative abuse

over two years, did not support her contention of penetration.” He asserts that Holland’s

testimony, which was essential to explain the foundation of his opinion and his answers

on cross-examination, should have been allowed, and that he (Wright) had a

constitutional right to present it. Wright asserts that, by prohibiting Holland for “offering

key context to his conclusions,” the court left the jury with the erroneous impression that

Holland’s reasoning was flawed, and the State capitalized on this in closing argument.

       {¶ 153} The State responds that Wright’s claim is based in large part on what he

believes the expert would have said had there not been an objection. The State asserts

that Holland answered the question asked by defense counsel “in the first sentence” of
                                                                                          -67-

his response, and then continued “at length” in an “unresponsive” and “narrative” way,

which was “objectionable on both fronts.” The State directs our attention to Holland’s

final remark, which was that this case was not based on a medical examination and

“should be based on all the information you guys is receiving.” The State argues that

Holland “had said all of the things that [Wright] claims he was prevented from saying

during direct examination and immediately after the above excerpt from his re-direct

examination.” The State also asserts that Holland had reaffirmed his position that his

opinion was not based on a single medical exam but rather K.W.’s reported history of

abuse, and that “Holland did in fact give an opinion stating that, based upon the history

given the victim, he would expect to find an abnormal exam.” According to the State,

after the objection at issue, Holland “doubled down” on this initial opinion.

       {¶ 154} As noted by the Ohio Supreme Court:

              In Chambers v. Mississippi (1973), 410 U.S. 284, 294, 93 S.Ct. 1038,

       35 L.Ed.2d 297, the court recognized that “[t]he right of an accused in a

       criminal trial to due process is, in essence, the right to a fair opportunity to

       defend against the State's accusations.” Although Chambers referred to

       due process, the court has since explained that “[w]hether rooted directly in

       the Due Process Clause of the Fourteenth Amendment or in the

       Compulsory Process or Confrontation clauses of the Sixth Amendment, the

       Constitution guarantees criminal defendants ‘a meaningful opportunity to

       present a complete defense.’ ” (Citations omitted.)        Crane v. Kentucky

       (1986), 476 U.S. 683, 690, 106 S.Ct. 2142, 90 L.Ed.2d 636, quoting
                                                                                           -68-

       California v. Trombetta (1984), 467 U.S. 479, 485, 104 S.Ct. 2528, 81

       L.Ed.2d 413, and citing Chambers * * * and Washington v. Texas (1967),

       388 U.S. 14, 23, 87 S.Ct. 1920, 18 L.Ed.2d 1019. As stated in Crane, “That

       opportunity would be an empty one if the State were permitted to exclude

       competent, reliable evidence * * * when such evidence is central to the

       defendant's claim of innocence.” [Crane,] 476 U.S. at 690, 106 S.Ct. 2142,

       90 L.Ed.2d 636.

State v. Swann, 119 Ohio St.3d 552, 2008-Ohio-4836, 895 N.E.2d 821, ¶ 12.

       {¶ 155} Having reviewed the entirety of Holland’s testimony, we disagree with

Wright that the trial court prohibited Holland from “offering key context to his conclusions”

such that Wright was denied a meaningful opportunity to present a complete defense.

As noted above, according to Wright, Holland “was attempting to explain that his

conclusions were not * * * based only on the single exam of December 10, 2021,” because

K.W.’s normal exam, when considered along with her reported history of abuse over a

two year period, did not support her allegation of penetration.         Holland’s testimony

reflects that he made that point repeatedly. When asked on direct examination what he

learned from the interviews, Holland stated that K.W.’s assertion that the abuse began

two years before the exam and happened multiple times, with allegations of digital and

penile penetration, was very significant to him. He stressed that the medical exam is

part of the evidence, that it cannot be relied upon in isolation, and that he believed that at

the onset of abuse, K.W.’s “vagina would have been very thin and the hymen would have

been * * * non-stretchable.” Holland stated that, based upon the age of onset of the
                                                                                      -69-

abuse two years prior to the exam, he would have expected an abnormal exam.

      {¶ 156} In the course of the redirect examination at issue, Holland was merely

asked about the meaning of a normal exam, and in the course of his response, he

repeated his previous assertion that the medical exam should not be viewed in isolation,

but that the “case should be based on all the information you guys is receiving,” such as

K.W.’s allegation in her interviews that the onset of abuse was two years earlier. The

State likely objected because the question asked by defense counsel was limited in scope

to the meaning of “a normal exam” and nothing further. In our view, it is speculative for

defense to assume, based upon the State’s objection, that Holland had not completed his

answer, and we find no basis to conclude that he was prevented from presenting a

complete defense.

      {¶ 157} Wright’s fifth assignment of error is overruled.

      {¶ 158} Wright’s sixth assignment of error states:

             THE TRIAL COURT IMPROPERLY INSTRUCTED THE JURY ON

      THE DEFINITIONS OF “SEXUAL CONDUCT,” “PENETRATION,” AND

      “VAGINAL INTERCOURSE,” THEREBY COMMITTING PLAIN ERROR

      AND DEPRIVING APPELLANT OF HIS RIGHT TO TRIAL BY JURY AND

      RELIEVING THE STATE OF ITS BURDEN OF PROOF BEYOND A

      REASONABLE DOUBT IN VIOLATION OF THE SIXTH AMENDMENT

      AND DUE PROCESS OF LAW, AS GUARANTEED BY THE FIFTH AND

      FOURTEENTH          AMENDMENTS          TO     THE         UNITED   STATES

      CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO
                                                                                        -70-

       CONSTITUTION.

       {¶ 159} The court instructed the jury as follows without objection:

       * * * Sexual conduct means vaginal intercourse between a male and a

       female; fellatio or cunnilingus; or without privilege to do so, the insertion,

       however slight, of any part of the body, instrument, apparatus or object into

       the vaginal opening of another. Penetration, however slight, is sufficient to

       complete vaginal intercourse. Vaginal intercourse means penetration of

       the penis into the vagina.        Evidence that the hymen is intact is not

       necessarily evidence that penetration did not occur.         If an object is

       introduced with sufficient force to cause the labia majora to spread,

       penetration has occurred. * * *

       {¶ 160} Wright acknowledges that the jury instructions on “sexual conduct” and

“vaginal intercourse” generally matched the model Ohio Jury Instructions and the

statutory definitions in R.C. 2907.01(A). However, he argues that the trial court added

the following improper language: “If an object is introduced with sufficient force to cause

the labia majora to spread, penetration has occurred.”        Wright also argues that the

statutory definition has never included any reference to the hymen or labia majora to

define penetration and that this “extra language” altered and confused the statutory

definitions by adding ”undefined, confusing surplusage.” He also asserts that the experts

who testified at trial discussed the hymen and labia only in generalized terms, not in

relation to any medical exam of K.W., and K.W. also did not mentioned anything specific

to make this extra language relevant. Wright asserts that although he failed to object,
                                                                                            -71-

plain error is demonstrated, because the “instruction created an unconstitutionally vague

and overbroad definition of ‘penetration’ and ‘vaginal intercourse,’ thereby relieving the

State of its burden of proving these elements beyond a reasonable doubt.”

        {¶ 161} In response, the State asserts that this court has found sexual penetration,

as defined by R.C. 2907.01(A), to include spreading of the labia, and that the language

added to the jury instructions in this case was neither improper nor likely to mislead the

jury.

        {¶ 162} As this Court has noted:

               “ ‘The jury instructions given by a trial court must be a correct, clear,

        and complete statement of the law applicable to the case.’ ” McBride v.

        Quebe, Montgomery App. No. 21310, 2006-Ohio-5128, ¶ 50, quoting

        Roberts v. State Farm Mut. Auto. Ins. Co., 155 Ohio App.3d 535, 2003-

        Ohio-5398, 802 N.E.2d 157, at ¶ 48. “On appeal, a party may not assign

        as error the giving or the failure to give any instructions unless the party

        objects before the jury retires to consider its verdict, stating specifically the

        matter objected to and the grounds of the objection.”           Crim.R. 30(A).

        Failure to object waives all but plain error. McBride. Plain error exists “if

        the trial outcome would clearly have been different, absent the alleged error

        in the trial court proceedings.” State v. Rollins, Clark App. No. 2005-CA-

        10, 2006-Ohio-5399.       “[T]o successfully prevail under plain error the

        substantial rights of the accused must be so adversely affected that the

        error undermines the ‘fairness of the guilt determining process.’ ” State v.
                                                                                          -72-

         Ohl (Nov. 27, 1991), Ashland App. No. CA-976, 1991 WL 274508, quoting

         State v. Gideons (1977) 52 Ohio App.2d 70, 6 O.O.3d 50, 368 N.E.2d 67.

State v. Thomas, 170 Ohio App.3d 727, 2007-Ohio-1344, 868 N.E.2d 1061, ¶ 15 (2d Dist.

2007).

         {¶ 163} R.C. 2907.01(A) provides:

                “Sexual conduct” means vaginal intercourse between a male and

         female; anal intercourse, fellatio, and cunnilingus between persons

         regardless of sex; and, without privilege to do so, the insertion, however

         slight, of any part of the body or any instrument, apparatus, or other object

         into the vaginal or anal opening of another. Penetration, however slight, is

         sufficient to complete vaginal or anal intercourse.

         {¶ 164} As the State asserts, this Court has held as follows regarding vaginal rape:

                There must be some evidence, direct or circumstantial, that the

         accused penetrated, however slightly, the victim's vagina with an object. It

         is sufficient if the evidence shows that the force of the object caused the

         outer lips of the victim's vagina, the labia, to spread. The evidence is

         insufficient to prove sexual conduct and vaginal rape as a result if the

         evidence shows only that the defendant made contact with the labia and no

         spreading occurred.

(Emphasis added.) State v. Lucas, 2d Dist. Montgomery No. 18644, 2001 WL 1103288,

*3 (Sept. 12, 2001).

         {¶ 165} The portion of the instructions to which Wright objects is as follows:
                                                                                         -73-

“Evidence that the hymen is intact is not necessarily evidence that penetration did not

occur. If an object is introduced with sufficient force to cause the labia majora to spread,

penetration has occurred. * * *” We conclude that the second sentence of the court’s

instruction to which Wright objects is a clear statement of the law. Regarding the first

sentence, the jury heard much testimony about the nature of the hymen. Even if we were

to conclude that that portion of the instruction was improper, we cannot conclude that

plain error is demonstrated. The jury heard from Dr. Liker, an expert in child sexual

abuse, that a normal exam does not “refute a history of sexual abuse,” that a normal exam

is consistent with a history of sexual abuse, and that “the majority of children who are

sexually abused have normal exams.” The jury also heard Wright’s expert, Dr. Holland,

testify that a normal exam “does not rule out sexual abuse or any form of penetration but

it also does not mean it occurred.” We cannot conclude that, in the absence of the trial

court’s instruction regarding the hymen, the jury would have found Wright not guilty, such

that the fairness of the trial was undermined.

       {¶ 166} Wright’s sixth assignment of error is overruled.

       {¶ 167} Wright’s seventh assignment of error is as follows:

              TRIAL COUNSEL WAS INEFFECTIVE BY FAILING TO CONSULT

       WITH AND CALL EXPERT WITNESSES, FAILING TO OBJECT TO

       INADMISSIBLE TESTIMONY AND ARGUMENT, AND BY EMPLOYING

       DEFICIENT TRIAL STRATEGY. THIS DEPRIVED APPELLANT OF DUE

       PROCESS OF LAW AND EFFECTIVE ASSISTANCE OF COUNSEL AS

       GUARANTEED         BY    THE     FIFTH,    SIXTH,    AND      FOURTEENTH
                                                                                          -74-

       AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

       ARTICLE 1, SECTION 10 OF THE OHIO CONSTITUTION.

       {¶ 168} Wright asserts that defense counsel failed to object to “inadmissible

corroborative hearsay,” failed to object to or challenge the foundation of medical and

psychological experts, and made decisions at trial that did not fit within any coherent

strategy. Wright asserts that defense counsel “underestimated the nature of the case,

the impact of the State’s experts, and the dangerous consequence of permitting even the

slightest improper corroboration of K.W.’s credibility.”

       {¶ 169} Wright asserts that counsel’s failures, individually and collectively,

prejudiced him by directly and/or indirectly bolstering K.W.’s credibility, and therefore

counsel acted ineffectively.

       {¶ 170} Regarding defense counsel’s failure to challenge the testimony of Drs.

Miceli and Liker, Wright asserts that neither of them had conducted an independent

examination of K.W., and they were called only to provide background information to

support K.W.’s credibility; he asserts that defense counsel should have challenged the

admissibility of their testimony under Daubert v. Merrell Dow Pharmaceuticals, 509 U.S.

579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). Wright argues that defense counsel also

should have objected to the admissibility of their respective reports at trial as inadmissible

hearsay that “served only to-restate the opinions of the experts in written form.”

According to Wright, expert medical, psychological, and DNA testimony “formed the

backbone of the State’s case,” and defense counsel failed to consult with and call experts

to refute, impeach, or otherwise explain the State’s scientific evidence. Wright asserts
                                                                                          -75-

that defense counsel’s cross-examinations were “rudimentary” and demonstrated a lack

of fundamental knowledge and preparedness to combat the State’s experts.

       {¶ 171} Regarding Dr. Miceli, Wright argues that defense counsel relied “on his

own ability to impeach [her] and extract opinions favorable to the defense,” but he ended

up simply repeating, and thus reiterating, Miceli’s testimony on direct examination, without

challenging the bases for her opinions. According to Wright, while Miceli admitted that

false allegations of abuse can occur, “she was quick to add that they happen less often”

and made it clear that “she was not going to indulge such a discussion,” and counsel did

not explore false allegations in any depth. Wright argues that defense counsel’s strategy

to use Miceli as a defense expert “failed ab initio” because detailed preparation with the

assistance of a qualified expert in the area of child psychology and false allegations of

sexual abuse was required. He argues that Miceli’s testimony was “largely unchallenged

and resulted in significant damage,” because they excused the primary concerns about

K.W.’s credibility – lack of detail, delayed disclosure, behavioral problems, etc.

       {¶ 172} Regarding Dr. Barger’s testimony, Wright asserts that defense counsel

had no effective strategy to deal with the DNA evidence, because there was no defense

expert at trial and “it was apparent that Counsel failed to consult with one prior to trial.”

He points out that Barger’s report suggested that Wright’s male relative should be tested

but the State did not do so, and defense counsel failed to challenge the “origin of the

alleged DNA” found on K.W.’s waistband and the general assertions that it would have

been deposited there by a “fair amount of rubbing.” Wright asserts that counsel did not

request “detailed and complete DNA lab testing records,” testing of other male relatives,
                                                                                         -76-

or independent testing of any of the items taken from the home. According to Wright, an

expert could have confirmed that the presence of touch DNA does not require a lot of

cells and that detailed lab reports could have refuted Barger’s “vague assertions” about

the amount of DNA present. Wright argues that since the DNA evidence was the only

physical evidence in the case, it should have been the primary focus of the defense.

       {¶ 173} The State responds that the issues discussed in the first six assignments

of error have already addressed many of Wright’s arguments under this assignment.

The State also asserts that there is no evidence in the record to substantiate Wright’s

claims that defense counsel did not consult with or make efforts to secure a DNA expert,

a medical doctor other than Dr. Holland, or a forensic child psychologist. The State

contends that Wright essentially concedes this point in a footnote, commenting that this

argument is an effort to preserve the record “for a potential post-conviction relief argument

at a later date.”2

       {¶ 174} The State argues that Wright’s assertion that defense counsel was

unprepared for cross-examination of the State’s expert witnesses is “an unfair and self-

serving assessment.” The State points out that Miceli was asked many questions to

demonstrate that she was not there to say the child was telling the truth, and she

conceded that children do lie for a variety of reasons; Miceli admitted having no



2
  Footnote 9 of Wright’s brief states that he recognizes that his claims of ineffective
assistance of counsel regarding Liker and Miceli, counsel’s failure to consult with and /or
call a DNA expert, and the choice to call Holland (and not someone more qualified) “may
well require” evidence that is outside the record and would have to be considered in post-
conviction proceedings. “He nonetheless raises them here to the extent the record reflects
the outcome of these decisions, if not the basis. These claims otherwise [may] be
deemed defaulted and/or res judicata upon later review.”
                                                                                         -77-

knowledge of the specific facts of this case. According to the State, defense counsel

made critical points with a few pointed questions then chose to end his questioning, which

was a strategic decision and de-emphasized the importance of the testimony to the jury;

it was not incompetence.

       {¶ 175} Similarly, the State argues that the cross-examination of the DNA expert

Barger was extensive, covered a wide variety of facts contained in the DNA report, and

“constituted a definite and calculated strategy which was effective in getting facts

favorable to [Wright] out in the open,” including the facts that some items were not tested,

that no a DNA standard was provided for Wright’s infant son, that touch DNA gives less

definitive results than DNA from other sources, and that “the probability numbers provided

in the report were neither impressive nor telling in terms of guilt.”

       {¶ 176} As this Court has noted:

              In order to prevail on a claim of ineffective assistance of counsel, a

       defendant must show both deficient performance and resulting prejudice.

       Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674

       (1984), paragraph two of the syllabus; State v. Bradley, 42 Ohio St.3d 136,

       538 N.E.2d 373 (1989), paragraph two of the syllabus. Two elements must

       be demonstrated: 1) that counsel's representation fell below an objective

       standard of reasonableness; and 2) that counsel's errors were serious

       enough to create a reasonable probability that, but for the errors, the

       outcome of the proceeding would have been different. Id. In our review

       of an ineffective assistance of counsel claim, “we will not second-guess trial
                                                                                        -78-

       strategy decisions, and ‘a court must indulge a strong presumption that

       counsel's conduct falls within the wide range of reasonable professional

       assistance.’ ” State v. English, 2d Dist. Montgomery No. 26337, 2015-

       Ohio-1665, ¶ 10, quoting State v. Mason, 82 Ohio St.3d 144, 157-158, 694

       N.E.2d 932 (1998).

State v. Hartman, 2016-Ohio-2883, 64 N.E.3d 519, ¶ 45 (2d Dist.).

       {¶ 177} This Court further noted in Hartman that “ ‘[h]indsight is not permitted to

distort the assessment of what was reasonable in light of counsel's perspective at the

time, and a debatable decision concerning trial strategy cannot form the basis of a finding

of ineffective assistance of counsel.’ ” (Citations omitted.) Id. at ¶ 46.

               We have held that “trial counsel's decision to cross-examine a

       witness and the extent of such cross-examination are tactical matters.”

       State v. Russell, 2d Dist. Montgomery No. 21458, 2007-Ohio-137, ¶ 55. “A

       reviewing court may not second-guess decisions of counsel which can be

       considered matters of trial strategy.” State v. Conley, 2015-Ohio-2553, 43

       N.E.3d 775, ¶ 56 (2d Dist.), citing State v. Smith, 17 Ohio St.3d 98, 477

       N.E.2d 1128 (1985). “Debatable strategic and tactical decisions may not

       form the basis of a claim for ineffective assistance of counsel, even if, in

       hindsight, it looks as if a better strategy had been available.” Id., citing

       State v. Cook, 65 Ohio St.3d 516, 524, 605 N.E.2d 70 (1992).

Id. at ¶ 48.

       {¶ 178} The failure to call an expert and instead rely on cross-examination does
                                                                                           -79-

not constitute ineffective assistance of counsel. State v. Nicholas, 66 Ohio St.3d 431,

436, 613 N.E.2d 225 (1993), citing State v. Thompson, 33 Ohio St.3d 1, 10-11, 514

N.E.2d 407 (1987). See also State v. Hunter, 131 Ohio St.3d 67, 2011-Ohio-6524, 960

N.E.2d 955, ¶ 66.

       {¶ 179} “ ‘A Daubert hearing is a prospective examination of the admissibility of

expert opinion to determine whether the basis for the testimony is scientifically valid and

reliable.’ State v. Heisey, 2015-Ohio-4610, 48 N.E.3d 157, ¶ 39 (2d Dist.).” State v.

Boehme, 2d Dist. Montgomery No. 27255, 2017-Ohio-8246, ¶ 11, citing Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579, 113 S.Ct. 2786, 125 L.Ed.2d 469 (1993). We

conclude that any suggestion that a Daubert challenge to Miceli’s or Barger’s testimony

would have been effective is speculative.

       {¶ 180} Moreover, ineffective assistance of counsel is not demonstrated, and we

cannot conclude that defense counsel allowed Miceli and Barger to improperly bolster

K.W.’s credibility. Miceli’s testimony was offered to explain to the jury the dynamics of

child sexual abuse in general. As to defense counsel’s cross-examination of Miceli, we

will not second-guess defense counsel’s trial strategy. While defense counsel’s cross-

examination was relatively brief, we cannot conclude that defense counsel was ineffective

in failing to further explore the possibility of false allegations of child sexual abuse, given

that the jury had just heard from Barger that Wright’s DNA was found on K.W.’s

underwear. Defense counsel may have made a tactical decision to minimize his cross-

examination of her.     Regarding Wright’s assertion that Miceli’s opinion excused any

concerns about K.W.’s credibility, we again note that Miceli was speaking in general terms
                                                                                          -80-

and not about K.W. in particular; defense counsel clarified that Miceli had never met K.W.

nor reviewed her records.       In defense counsel’s cross-examination of Miceli, he

emphasized the inconsistent characteristics of child abuse victims in terms of their

reactions to abuse and their memory, and Miceli acknowledged that neither of these

characteristics was necessarily probative of abuse.

       {¶ 181} Regarding Barger, Wright mischaracterizes the record when he asserts

that Barger’s report suggested that Wright’s male relatives should have been tested.

Barger testified that the statement at issue in her report “is a standard statement that goes

into every single DNA report.” Moreover, the record does not establish that defense

counsel failed to consult with any experts outside of trial. Defense counsel’s cross-

examination of Barger was thorough; he questioned her about different sources of DNA

and their relative reliability, the lack of DNA on Wright’s sweatpants, the process by which

touch DNA is deposited, and the conclusions reached in her report.              We cannot

conclude, as Wright suggests, that the significance of the DNA evidence was not

appreciated by defense counsel. Based upon the foregoing, we cannot conclude that

defense counsel’s conduct was deficient or that Wright was prejudiced.

       {¶ 182} Wright next asserts that the admission of K.W.’s medical records was a

“strategic disaster” because the records “contained multiple layers of hearsay that

corroborated K.W.’s trial testimony”; he contends that, in the absence proper

authentication and foundation, the records were inadmissible. According to Wright, if

defense counsel’s purpose was to establish that K.W. had no physical injuries, a complete

set of records was not required to do so, and defense counsel should have “redacted the
                                                                                         -81-

corroborating hearsay” instead of giving the jury “full access” to K.W.’s “inadmissible prior

consistent statements.”

       {¶ 183} Finally, Wright argues that the medical records “remedied an otherwise

fatal evidentiary problem concerning the admissibility of Liker’s opinions.” He argues that,

because Liker’s opinion was based solely on her experience, training, and review of the

medical records, her opinions “were neither relevant nor admissible” unless the records

were also admitted in evidence pursuant to Evid.R. 703. According to Wright, although

Liker identified the records, the State did not admit them, and it could not have done so

anyway because it did not have “an authenticating foundational witness” to identify them

and address the hearsay issues. Because Liker’s opinions were “critical” to the State’s

case, Wright asserts that counsel caused “unmeasurable” damage, because Liker’s

opinion refuted Holland’s testimony, explained how and why there were no physical

findings, and filled “a substantial void in K.W.’s version of events.”

       {¶ 184} The State responds that Liker’s testimony was not hearsay except possibly

for her answer to the question whether she agreed with the conclusion in the medical

report that K.W.’s exam was “normal essentially”; she answered affirmatively. The State

asserts that the remainder of Liker’s testimony was related to the report that she

submitted, which was entered into evidence by the State. According to the State, insofar

as any statement by K.W. was contained in the report, this was “a prior consistent

statement and not impermissible hearsay once the records were entered; “deciding not

to redact that portion of the records can easily be recognized as a type of trial strategy.”

The State contends that the records corroborated Dr. Holland’s testimony, the exam was
                                                                                         -82-

inconsistent with the history given, and K.W.’s statement, “when read in its entirety,

necessarily eludes to the history to which she gave others and the history that Holland

refers to in his testimony.” The State asserts that there is no merit to Wright’s claim that

submission of the records into evidence was ineffective or harmful to his position.

       {¶ 185} The record reflects that the medical report (Exhibit B), was admitted at the

conclusion of the trial, after the following exchange:

              JUDGE: [Defense counsel], do you have any exhibits to move into

       evidence?

              [DEFENSE COUNSEL]: Yes, you Honor. Exhibit A, the Crime Lab

       Reports, Exhibit B, the medical exam; Exhibit C is already in.

              JUDGE: What is C that you say is already in?

              [PROSECUTOR]: Dr. Liker’s report.

              [PROSECUTOR]: This says B is a report from the hospital. That

       wasn’t provided to your doctor.

              [DEFENSE COUNSEL]:          But, your doctor, Dr. Liker, stated she

       knew it.

              [PROSECUTOR]: Relied upon it?

              [DEFENSE COUNSEL]: Yeah and she authenticated it.

              JUDGE: I had Liker testif[y] to Exhibit B.

       {¶ 186} Evid.R. 703 provides: “The facts or data in the particular case upon which

an expert bases an opinion or inference may be those perceived by the expert or admitted

in evidence at the hearing.”
                                                                                        -83-

       {¶ 187} We conclude that ineffective assistance of counsel is not demonstrated.

We agree with the State that if defense counsel had redacted certain portions of the

records, the jurors may have wondered if defense counsel was concealing relevant

evidence from them.      Further, the attending physician’s finding of a normal exam

supported Holland’s testimony and Wright’s position that the abuse never occurred, and

submitting the records was a matter of trial strategy that we will not second guess. Even

if we were to conclude that counsel was somehow ineffective in submitting the records

and K.W.’s prior consistent statements, we cannot conclude that prejudice is

demonstrated.

       {¶ 188} Wright next argues that defense counsel’s “decision to use Dr. Holland

* * * fell short of effective assistance of counsel,” since Holland was not an expert in

forensic medicine and had no formal training in child sex abuse. According to Wright,

Holland also had an inherent and apparent bias insofar as he was a client of defense

counsel’s law firm.   Wright further asserts that, regardless of Holland’s credentials,

defense counsel failed to provide him with all the records necessary to support his

testimony; Holland had reviewed three videos of K.W. and a PDF of Dr. Liker’s

“interpretation” of the report of K.W.’s exam at Dayton Children’s Hospital, but

“[e]mbarrassingly,” Holland learned for the first time on cross-examination that there had

been other reports he had not reviewed, as well as “critical information about the onset of

[K.W.’s] menstrual cycle.” According to Wright, all of this information was available to

counsel prior to trial and should have been made available to Holland in preparation for

his testimony.
                                                                                         -84-

       {¶ 189} Wright also asserts that defense counsel’s direct examination of Holland

“was confusing and ineffective” and that Holland’s testimony was “confusing, disjointed,

and circular” while also failing to “highlight the key” to Holland’s opinion – the timeline

provided by K.W. According to Wright, K.W. had described pain from the digital and

penile penetration over the two-year period, and he cites Holland’s testimony that a “cleft”

or a “trans-section” to the hymen would not heal on its own. Wright argues that “if the

allegations were true, [Holland] would expect to see evidence of this at the time of her

exam on December 10, 2019,” but that “the actual testimony fell far short of clarifying

Holland’s reasoning. It lacked necessary organization and preparation.”

       {¶ 190} The State points out that Holland testified that his prior relationship with

defense counsel would not affect his ability to be fair and objective. The State also

argues that Wright’s characterization of defense counsel’s performance on direct

examination is belied by the record: Holland’s direct examination made clear his position

that if K.W. had been abused repeatedly over the years and at the ages she had claimed,

there would have been an abnormal exam.

       {¶ 191} We agree with the State that ineffective assistance of counsel is not

demonstrated.    Defense counsel clearly adduced Holland’s opinion to a reasonable

degree of medical certainty on direct examination that there was no “compelling evidence”

that any vaginal penetration had occurred to K.W. and that, based upon what she

described and the age of onset of abuse, Holland would have expected to see an

abnormal exam in a majority of patients. Even if we were to conclude (which we do not)

that defense counsel’s performance was deficient based upon counsel’s failure to provide
                                                                                        -85-

the hospital records to Holland, prejudice is not demonstrated. In other words, we cannot

conclude that had defense counsel provided the hospital records to Holland, the jury

would have found Wright not guilty.

       {¶ 192} Wright next argues that defense counsel was ineffective in failing to object

to Mercedes’s “hearsay testimony” and then reiterating and clarifying it on cross-

examination. Wright asserts that defense counsel had Mercedes repeat everything K.W.

told her, including the hearsay, and then clarified that the conversation related to sexual

abuse.    Defense counsel also established that Mercedes’s testimony had been

consistent with her prior statements to the police.

       {¶ 193} The State responds that Wright’s characterization of Mercedes’s cross-

examination is “a very contorted reading and interpretation.” The State asserts that,

although defense counsel had Mercedes repeat her statement to law enforcement, it was

obviously to demonstrate several things that arguably damaged her credibility.

According to the State, when viewed in context, this questioning was an example of

effective cross-examination.

       {¶ 194} Again, we agree with the State that ineffective assistance of counsel is not

demonstrated.     Wright mischaracterizes defense counsel’s cross-examination of

Mercedes. Defense counsel emphasized that K.W.’s friendship with Mercedes had been

of short duration at time of the disclosure, that Mercedes had told Cooper that she and

K.W. were not close and that K.W. had never confided in her before, that Mercedes had

never been invited to K.W.’s home and did not have her phone number, and that K.W.

had not disclosed the sexual nature of Wright’s conduct. We conclude that it could have
                                                                                       -86-

been a matter of sound trial strategy for defense counsel to impugn K.W.’s testimony that

she had confided in a very close friend and to highlight K.W.’s testimony that she did not

disclose sexual abuse to Mercedes, perhaps suggesting that it did not occur. In the

absence of deficient performance, prejudice is not demonstrated.

      {¶ 195} Finally, Wright cites Det. Cooper’s testimony that he downloaded the

contents of Wright’s cell phone, asserting that if defense counsel “had not opted to probe

the matter” on cross-examination, “there would have been no more discussion about it.”

He notes that defense counsel instead asked Cooper if he found any of the pornography

referenced by K.W. on Wright’s phone, which “opened the door for redirect,” where

Cooper testified that “approximately 150 unidentified videos” had been deleted from the

phone. Wright asserts that on re-cross, defense counsel tried to show that Wright had

turned over the phone on December 10 during the first interview, apparently to show his

cooperation, but Cooper reminded counsel that he (Cooper) had received the phone on

December 12, 2019. Wright argues that, while defense counsel sought to show that

Wright had been cooperative and had nothing to hide, counsel “instead opened the door

for evidence suggesting and implying the exact opposite” – that Wright had concealed his

phone from the police and had deleted pornography before it was seized.

      {¶ 196} We conclude that ineffective assistance of counsel is not demonstrated in

defense counsel’s cross-examination of Cooper. Given that K.W. testified that Wright

had shown her pornography on his phone on December 8, 2019, it was reasonable trial

strategy to ask Cooper on cross-examination if he had found pornography on the phone

after he seized it. We cannot conclude that Cooper’s testimony that he had obtained the
                                                                                   -87-

phone on December 12, 2019, necessarily suggested that Wright had acted to conceal

the phone from law enforcement. There was no evidence regarding the nature of the

deleted videos, and we cannot conclude that Wright was prejudiced by defense counsel’s

cross- and re-cross-examination of Cooper regarding the phone.

      {¶ 197} For the foregoing reasons, Wright’s seventh assignment of error is

overruled.

      {¶ 198} We will consider Wright’s remaining three assignments of error together.

They are:

             THE   TRIAL    COURT     ERRED     AND     THEREBY     DEPRIVED

      APPELLANT OF DUE PROCESS OF LAW AS GUARANTEED BY THE

      FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

      CONSTITUTION AND ARTICLE 1, SECTION 10 OF THE OHIO

      CONSTITUTION BY OVERRULING APPELLANT’S RULE 29 MOTION

      FOR JUDGMENT OF ACQUITTAL, AS THE STATE FAILED TO OFFER

      SUFFICIENT EVIDENCE TO PROVE EACH AND EVERY ELEMENT OF

      THE CHARGES BEYOND A REASONABLE DOUBT.

             APPELLANT’S CONVICTIONS WERE AGAINST THE MANIFEST

      WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS OF

      LAW,    AS   GUARANTEED        BY   THE   FIFTH    AND     FOURTEENTH

      AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

      ARTICLE 1, SECTION 10 OF THE OHIO CONSTITUTION,

             UNDER THE DOCTRINE OF ACCUMULATED ERROR, EACH OF
                                                                                         -88-

       THE EVIDENTIARY ERRORS, ALONG WITH THE INEFFECTIVE

       ASSISTANCE       OF    APPELLANT’S        TRIAL    COUNSEL,      WARRANT

       REVERSAL.

       {¶ 199} In his eighth assignment of error, Wright asserts that as to Counts 1 and 2

in the indictment, K.W.’s testimony regarding alleged conduct during broad timeframes

was “vague and non-specific.” She testified that the alleged abuse happened at two

different residences, “but it was not clear what happened and when.” Wright asserts that

there may have been sufficient evidence to establish acts in one of the timeframes, but

not both.   Regarding Count III, the December 8, 2019 incident, he argues that the

evidence was insufficient, because although K.W. provided more details, she had “no

physical findings” 24 hours later, and Mother did not see or hear anything.    On all three

counts, Wright asserts that there was insufficient evidence to establish the elements of

the offenses, including venue and penetration.

       {¶ 200} With respect to Count 1, the State responds that K.W. testified to how old

she was when the inappropriate touching began, where it occurred in the home in which

her family lived at the time, what the touching consisted of, and how it progressed over

time. According to the State, K.W.’s testimony was “very clear, specific, and non-vague”

with respect to, among other things, time frame, location (including the specific room), the

conduct that occurred, and the fact that Wright was the perpetrator. With respect to

Count II, the State also argues that K.W.’s testimony was “compelling and definitive”

because she testified to the time frame, the location, who was home at the time, and the

conduct. The State counters Wright’s argument that there was insufficient evidence as
                                                                                         -89-

to Count III – because there were no physical findings during K.W.’s vaginal exam – by

pointing out that both Dr. Liker and the defense’s expert, Dr. Holland, testified that a

normal exam is not indicative of the absence of sexual abuse.

       {¶ 201} In his ninth assignment of error, Wright asserts that K.W. “alleged repeated

acts of digital and penile penetration every other weekend for at least two years,” but

there were no physical findings to support penetration and no eyewitnesses, and K.W.’s

descriptions were mostly “vague, ambiguous, and generalized.” Wright notes that K.W.’s

three siblings, pets, and mother did not “detect” Wright entering her room every other

weekend, that K.W. did not mention the abuse in her diary, and that she did not disclose

the abuse to close friends, coaches, or teachers for some time. Wright also points out

that, although K.W. alleged that Wright had rubbed his penis on her crotch while on top

of her, “the only ‘touch’ DNA was found on the waistband (not the crotch).”           Wright

repeats his assertion that the State did not do a DNA test Wright’s son, “even though their

own expert suggested they do so,” and that the State offered no evidence of semen or

saliva despite repeated incidents of alleged penetrative sexual intercourse prior to

December 8, 2019. Wright asserts that the case was premised on K.W.’s credibility, yet

her allegations did not match the physical evidence or her mother’s testimony. Finally,

Wright asserts that the “verdicts reflect the natural, emotional response” to the allegations

but were against the manifest weight of the evidence.

       {¶ 202} The State responds that Dr. Miceli testified that failing to report abuse is

completely normal, and she gave a litany of reasons why children do not report in a timely

fashion. K.W. testified that she did not tell someone sooner because she was scared,
                                                                                         -90-

particularly in light of Wright’s role in law enforcement. Regarding the State’s failure to

test Wright’s son, the State asserts that the child did not have access to the underwear,

which was located by Lieutenant Moore two days after the incident in K.W.’s hamper,

underneath approximately two days of dirty laundry.

       {¶ 203} In his tenth assignment of error, Wright asserts that the errors at trial

“served a singular purpose – to bolster and corroborate [K.W.’s] credibility,” and that even

if the errors were insufficient individually to warrant reversal, their cumulative impact

compels reversal. He relies on State v. Zimmerman, 10th Dist. Franklin No. 18AP-75,

2019-Ohio-721.

       {¶ 204} The State responds that “Zimmerman is completely inapplicable to the

instant case in all respects” and that the DNA evidence was “powerful” with respect to

Count III. Moreover, the State contends that K.W.’s testimony and credibility were not

improperly bolstered or corroborated and that her testimony was “specific, extremely

credible, and non-vague in all respects.”

       {¶ 205} As this Court has noted:

              * * * “A sufficiency of the evidence argument disputes whether the

       State has presented adequate evidence on each element of the offense to

       allow the case to go to the jury or sustain the verdict as a matter of law.”

       State v. Wilson, 2d Dist. Montgomery No. 22581, 2009-Ohio-525, ¶ 10,

       citing State v. Thompkins, 78 Ohio St.3d 380, 678 N.E.2d 541 (1997). In

       such situations, we apply the test from State v. Jenks, 61 Ohio St.3d 259,

       574 N.E.2d 492 (1991), which states that:
                                                                                -91-

          An appellate court's function when reviewing the sufficiency

   of the evidence to support a criminal conviction is to examine the

   evidence admitted at trial to determine whether such evidence, if

   believed, would convince the average mind of the defendant's guilt

   beyond a reasonable doubt. The relevant inquiry is whether, after

   viewing the evidence in a light most favorable to the prosecution,

   any rational trier of fact could have found the essential elements of

   the crime proven beyond a reasonable doubt.

(Citation omitted.) Id. at paragraph two of the syllabus.

       In contrast, “[a] weight of the evidence argument challenges the

believability of the evidence and asks which of the competing inferences

suggested by the evidence is more believable or persuasive.” (Citation

omitted.) Wilson at ¶ 12. In this situation, a “ ‘court reviewing the entire

record, weighs the evidence and all reasonable inferences, considers the

credibility of witnesses and determines whether in resolving conflicts in the

evidence, the jury clearly lost its way and created such a manifest

miscarriage of justice that the conviction must be reversed and a new trial

ordered. The discretionary power to grant a new trial should be exercised

only in the exceptional case in which the evidence weighs heavily against

the conviction.’ ” Thompkins at 387, * * * quoting State v. Martin, 20 Ohio

App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).            Accord State v.

Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 193.
                                                                                 -92-

“The fact that the evidence is subject to different interpretations does not

render the conviction against the manifest weight of the evidence.” State

v. Adams, 2d Dist. Greene Nos. 2013-CA-61 [and 2013-CA-62], 2014-Ohio-

3432, ¶ 24, citing Wilson at ¶ 14.

       “Although sufficiency and manifest weight are different legal

concepts, manifest weight may subsume sufficiency in conducting the

analysis; that is, a finding that a conviction is supported by the manifest

weight of the evidence necessarily includes a finding of sufficiency.”

(Citations omitted.) State v. McCrary, 10th Dist. Franklin No. 10AP-881,

2011-Ohio-3161, ¶ 11.      Accord State v. Winbush, 2017-Ohio-696, 85

N.E.3d 501 (2d Dist.), ¶ 58; State v. Putman-Albright, 2d Dist. Montgomery

Nos. 26679, 2016-Ohio-319, ¶ 19. As a result, “a determination that a

conviction is supported by the weight of the evidence will also be dispositive

of the issue of sufficiency.” (Citations omitted.) State v. Braxton, 10th

Dist. Franklin No. 04AP-725, 2005-Ohio-2198, ¶ 15.

       Another important point is that “[b]ecause the factfinder * * * has the

opportunity to see and hear the witnesses, the cautious exercise of the

discretionary power of a court of appeals to find that a judgment is against

the manifest weight of the evidence requires that substantial deference be

extended to the factfinder's determinations of credibility.     The decision

whether, and to what extent, to credit the testimony of particular witnesses

is within the peculiar competence of the factfinder, who has seen and heard
                                                                                          -93-

       the witness.” State v. Lawson, 2d Dist. Montgomery No. 16288, 1997 WL

       476684, *4 (Aug. 22, 1997).

               “Contrastingly, the decision as to which of several competing

       inferences, suggested by the evidence in the record, should be preferred,

       is a matter in which an appellate judge is at least equally qualified, by reason

       and experience, to venture an opinion.”        Id.   “Consequently, we defer

       more to decisions on what testimony should be credited, than we do to

       decisions on the logical force to be assigned to inferences suggested by

       evidence, no matter how persuasive the evidence may be.”               State v.

       Brooks, 2d Dist. Montgomery No. 21531, 2007-Ohio-1029, ¶ 28, citing

       Lawson at *4.

State v. Brock, 2019-Ohio-3116, 140 N.E.3d 1239, ¶ 16-20 (2d Dist.)

       {¶ 206} As noted by the Tenth District in Zimmerman, 10th Dist. Franklin No.

18AP-75, 2019-Ohio-721:

               * * * “Pursuant to the doctrine of cumulative error, a judgment may

       be reversed where the cumulative effect of errors deprives a defendant of

       his constitutional rights, even though the errors individually do not rise to

       the level of prejudicial error.” State v. McClurkin, 10th Dist. No. 11AP-944,

       2013-Ohio-1140, ¶ 61, citing State v. Johnson, 10th Dist. No. 10AP-137,

       2010-Ohio-5440, ¶ 34; State v. Garner, 74 Ohio St.3d 49, 64, 656 N.E.2d

       623 (1995).

Id. at ¶ 34.
                                                                                         -94-

       {¶ 207} R.C. 2907.02 proscribes rape as follows: “(A)(1) No person shall engage in

sexual conduct with another who is not the spouse of the offender * * * when any of the

following applies: * * * (b) The other person is less than thirteen years of age, whether or

not the offender knows the age of the other person.”

       {¶ 208} Having thoroughly reviewed the entire record, we cannot conclude that

Wright’s convictions were not supported by sufficient evidence or that they were against

the manifest weight of the evidence. Regarding Count III, K.W. first testified about the

final incident of abuse on December 8, 2019, when she had been living on North Miami

Street in West Milton for about a year. She testified that A.W. had slept in her room

initially for two months before she moved upstairs, leaving K.W. alone in her room. K.W.

testified that Wright entered her room, got in her bed with pornography playing on his

phone, and abused her as reflected in her testimony set forth above. She described his

and her clothing, and Barger testified regarding Wright’s touch DNA found on K.W.’s

underwear. K.W. described Wright “moving back and forth on top of me” for five minutes.

Barger stated that the amount of touch DNA she found was significant to her, and that

she would expect “a little more vigorous contact to leave that amount of DNA behind.”

       {¶ 209} Regarding Count I, K.W. testified that the abuse began on North Pearl

Street in Covington. K.W. testified that Wright began abusing her in the fifth grade,

during the 2017-2018 school year, when she was ten years old, shortly after she had “the

talk” at school and brought material home from school about puberty. She stated that

Wright began touching her in the living room of their home under a blanket, and that the

abuse progressed to “touching underneath my clothes,” to “him putting his fingers inside”
                                                                                         -95-

of her at the same place. K.W. specifically testified that Wright put his penis in her mouth

at the end of fifth grade in the summer, in the bedroom, while she was lying beside him.

She stated that the abuse at that time was different in that Wright then “put his mouth on

my private part.”

       {¶ 210} Regarding Count II, K.W. testified that when she was 11 years old and in

the sixth grade, during the 2018-2019 school year, in Wright’s bedroom, while her siblings

were home, Wright ejaculated on her back for the first time after they had engaged in oral

sex.   K.W.’s delayed disclosure and the manner in which she remembered specific

instances of abuse based upon the first time they occurred were consistent with Miceli’s

general testimony about the nature of child sex abuse.

       {¶ 211} The jury clearly credited K.W.’s testimony, and we defer to its assessment

of credibility. After viewing the evidence in a light most favorable to the prosecution, we

conclude that any rational trier of fact could have found the essential elements of the

rapes proven beyond a reasonable doubt. We cannot conclude that the jury clearly lost

its way and created such a manifest miscarriage of justice that the convictions must be

reversed and a new trial ordered. As such, Wright’s eighth and ninth assignments of

error are overruled.

       {¶ 212} Finally, since we find no merit in Wright’s first nine assignments of error,

we further conclude that cumulative error is not demonstrated, and Wright’s tenth

assignment of error is overruled.

       {¶ 213} The judgment of the trial court is affirmed.

                                    .............
                                      -96-




TUCKER, P.J. and LEWIS, J., concur.



Copies sent to:

Anthony E. Kendell
Stephen E. Palmer
Hon. Stacy M. Wall